 
Exhibit  10.1
EXECUTION VERSION
 
SEVENTH
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of August 31, 2009
 
by and among
 
NOVAMED, INC.
 
as the Borrower,
 
CERTAIN COMMERCIAL LENDING INSTITUTIONS,
 
as the Lenders,
 
and
 
NATIONAL CITY BANK,
 
as the Agent for the Lenders,
Sole Bookrunner and Sole Lead Arranger
 
with
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
and
 
TD BANKNORTH and SIEMENS FINANCIAL SERVICES, INC.,
 
as Co-Documentation Agents

 
 

--------------------------------------------------------------------------------

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 31, 2009,
by and among NOVAMED, INC., a Delaware corporation (the “Borrower”), the various
financial institutions from time to time party hereto (collectively, the
“Lenders”), NATIONAL CITY BANK, as Sole Bookrunner, Sole Lead Arranger and as
Agent (the “Agent”) for the Lenders, BANK OF AMERICA, N.A., as Syndication Agent
and TD BANKNORTH and SIEMENS FINANCIAL SERVICES, INC., as Co-Documentation
Agents;
 
WITNESSETH:
 
WHEREAS, the Borrower, the Lenders and the Agent entered into that certain
Credit Agreement dated as of June 28, 2000 (the “Original Credit Agreement”)
which Original Credit Agreement was amended and restated as of August 29, 2001
pursuant to an Amended and Restated Credit Agreement, was again amended and
restated as of October 23, 2001 pursuant to that certain Second Amended and
Restated Credit Agreement, was again amended and restated as of June 26, 2003
pursuant to that certain Third Amended and Restated Credit Agreement, was again
amended and restated as of October 15, 2004 pursuant to that certain Fourth
Amended and Restated Credit Agreement, was again amended and restated as of June
29, 2006 pursuant to that certain Fifth Amended and Restated Credit Agreement
and was again amended and restated as of February 7, 2007 pursuant to that
certain Sixth Amended and Restated Credit Agreement (the "Sixth Amended and
Restated Credit Agreement"); and
 
WHEREAS, the Borrower has requested that the Lenders and the Agent amend and
restate the Sixth Amended and Restated Credit Agreement; and
 
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to amend and restate the Sixth
Amended and Restated Credit Agreement; and
 
WHEREAS, the proceeds of the Loans hereunder will be used (i) to refinance
existing indebtedness, (ii) for working capital purposes and (iii) for general
corporate purposes, including to finance Permitted Acquisitions and Capital
Expenditures.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1  Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof).

 
 

--------------------------------------------------------------------------------

 

"Affected Lender" is defined in Section 4.12.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
 
(a)           to vote 10% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or
 
(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
 
“Agent” means National City Bank and its successors and assigns.
 
“Agreed EBITDA FORM” is defined in Schedule 1.
 
“Agreement” means, on any date, this Seventh Amended and Restated Credit
Agreement as originally in effect on the Closing Date and as thereafter from
time to time amended, supplemented, amended and restated, or otherwise modified
and in effect on such date.
 
“ASC Facility” means an ambulatory surgery center, surgical facility or other
form of outpatient surgical treatment center (including, without limitation,
vision correction or laser vision correction center), or any business primarily
in the business of owning, operating and/or managing one or more thereof.
 
"ASC Startup" means any Capital Expenditure or other amount expended the
Borrower or any other Credit Party in an ASC Facility which Capital Expenditure
would not by definition constitute an Investment or Permitted Acquisition
hereunder.
 
“ASC Subsidiary” means a Subsidiary of the Borrower that is primarily engaged in
the business of being an ASC Facility.
 
“ASC Subsidiary Capital Event” means the purchase by the Borrower or a
Wholly-Owned Subsidiary of the Borrower of all or a portion of the equity
interests in a Non-Wholly-Owned ASC Subsidiary or Controlled Minority ASC Entity
or the redemption by a Non-Wholly-Owned ASC Subsidiary or Minority ASC Entity of
all or a portion of the equity interests in such Non-Wholly-Owned ASC Subsidiary
or Minority ASC Entity, as applicable.
 
“Asset Disposition” means any sale, transfer or other disposition of any
property of the Borrower or any Subsidiary in a single transaction or in a
series of related transactions (other than the sale of inventory and of
equipment that is obsolete, worn-out or no longer useable by the Borrower or any
of its Subsidiaries, in each case in the ordinary course of business and
Permitted Equity Ownership Sales).
 
“Assignee Lender” is defined in Section 10.11.1.

 
2

--------------------------------------------------------------------------------

 

“Authorized Officer” means, relative to any Credit Party, those of its officers
whose signatures and incumbency shall have been certified to the Agent and the
Lenders pursuant to Section 5.1.1.
 
"Available Revolving Commitment": means at any time, an amount equal to the
excess, if any, of (a) the Revolving Commitment Amount then in effect over (b)
the sum of all Revolving Extensions of Credit then outstanding.
 
“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (i) the interest rate per annum announced from time to time by
the Agent at its principal office as its then prime rate, which rate may not be
the lowest rate then being charged commercial borrowers by the Agent, (ii) the
Federal Funds Effective Rate plus ½ of 1% and (iii) the 1 month LIBOR Rate plus
200 basis points (2%).
 
“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.
 
“Borrower” is defined in the preamble.
 
“Borrowing” means the Revolving Loans of the same type and, in the case of LIBO
Rate Loans, having the same Interest Period made by all Lenders on the same
Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.2.
 
“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
 
“Business Day” means
 
(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in Chicago, Illinois; and
 
(b)           relative to the making, continuing, prepaying or repaying of any
LIBO Rate Loans, any day on which dealings in Dollars are carried on in the
London  interbank market.
 
“Call Option” means the call options, purchase rights or similar rights with
respect to the common stock of the Borrower purchased by the Borrower on the
issuance date of the Convertible Notes in connection with such issuance
(including any rights of any counterparty to put any shares of common stock of
the Borrower to the Borrower thereunder or any similar rights thereunder).
 
“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures.

 
3

--------------------------------------------------------------------------------

 

“Capitalized Lease Liabilities” means all monetary obligations of any Credit
Party under any leasing or similar arrangement which, in accordance with GAAP,
would be classified as capitalized leases, and, for purposes of this Agreement
and each other Loan Document, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.
 
“Cash Equivalent Investment” means, at any time:
 
(a)  any evidence of Indebtedness, maturing not more than eighteen months after
such time, issued or guaranteed by the United States Government;
 
(b)  commercial paper, maturing not more than nine months from the date of
issue, which is issued by:
 
(i)  a corporation (other than an Affiliate of any Credit Party) organized under
the laws of any state of the United States or of the District of Columbia and
rated A-l by Standard & Poor’s Corporation or P-l by Moody’s Investors Service,
Inc., or
 
(ii)  any Lender (or its holding company);
 
(c)  any certificate of deposit or bankers acceptance, maturing not more than
one year after such time, which is issued by either:
 
(i)  a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000, or
 
(ii)  any Lender; or
 
(d)  any repurchase agreement entered into with any Lender (or other commercial
banking institution of the stature referred to in clause (c)(i)) which:
 
(i)  is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c); and
 
(ii)  has a market value at the time such repurchase agreement is entered into
of not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 
4

--------------------------------------------------------------------------------

 

“Change of Control” means (a) any Person or any two or more Persons acting in
concert  acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act), directly or
indirectly, of capital stock (or other securities convertible into such capital
stock) of the Borrower representing 35% or more of the combined voting power of
all capital stock of the Borrower entitled to vote in the election of directors,
(b) during any period of 12 consecutive calendar months, the ceasing of those
individuals (the “Continuing Directors”) who (i) were directors of the Borrower,
on the first day of each such period or (ii) subsequently became directors of
the Borrower, and whose initial election or initial nomination for election
subsequent to that date was approved either by (A) a majority of the Continuing
Directors then on the board of directors of the Borrower or (B) the shareholders
who, in accordance with the provisions of the Articles of Incorporation of the
Borrower, are entitled to elect such director, to constitute a majority of the
board of directors of the Borrower or (c) the occurrence of any "Fundamental
Change" (or comparable term) under, as defined in, the Convertible Note
Documents.
 
“Closing Date” means August 31, 2009.
 
“CMS” shall mean the Centers for Medicare and Medicaid Services and any
successor thereto.
 
“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Credit Party in or upon which a Lien now
or hereafter exists in favor of the Agent on behalf of the Lenders, whether
under this Agreement, Collateral Document or under any other documents executed
by any such Credit Party and delivered to the Agent.
 
“Collateral Documents” means, collectively, (a) the Guarantee and Collateral
Agreement, the Intellectual Property Assignments and all other security
agreements, pledge agreements, assignments, guarantees and other similar
agreements between a Credit Party and the Agent for the benefit of the Lenders
now or hereafter delivered to the Lenders or the Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable law) against a Credit Party as debtor
in favor of the Agent, for the benefit of the Lenders, as secured party and (b)
any amendments, restatements, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any of the
foregoing.
 
“Consideration” means with respect to any Permitted Acquisition, the aggregate
of (i) the cash paid by the Borrower or any of its Subsidiaries, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries (including,
without limitation, Indebtedness of a person becoming a Credit Party in
connection with a Permitted Acquisition, which Indebtedness continues to exist
following the consummation of such Permitted Acquisition), whether in favor of
the seller or otherwise and whether fixed or contingent, in connection
therewith, (iii) any guaranty given or incurred by the Borrower or any of its
Subsidiaries in connection therewith, (iv) the fair market value of any equity
issued by the Borrower, in connection therewith, and (v) any other consideration
given or obligation incurred by the Borrower or any of its Subsidiaries in
connection therewith.

 
5

--------------------------------------------------------------------------------

 

"Consolidated Interest Expenses" means, for any period, the total interest
expense (including that attributable to capital leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and unused line fees but excluding any of the
foregoing to the extent it constitutes a non-cash item.
 
“Contingent Liability” means any agreement, undertaking or arrangement which
would be reflected in a footnote to a balance sheet as a contingent liability in
accordance with GAAP.
 
“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
"Controlled Minority ASC Entity" means, as of any date of determination, any
Minority ASC Entity in which the Borrower or any Credit Party as of such date
has operational control over the day to day business decisions of such Minority
ASC Entity including, without limitation, veto power over the disposition of the
assets of such Minority ASC Entity and operational control over the disbursement
of funds held by such Minority ASC Entity.
 
“Convertible Note Documents” means the Convertible Notes, the Indenture dated as
of June 17, 2007 between Borrower, as issuer and LaSalle Bank National
Association, as trustee (including the First Supplemental Indenture dated as of
June 27, 2007 between Borrower, as issuer and LaSalle Bank National Association,
as trustee), the Call Options, the Warrants and all other definitive documents,
instruments and agreements relating thereto, as amended, modified, supplemented,
refinanced and replaced in accordance with the provisions hereof.
 
“Convertible Notes” means the Borrower's $75,000,000 in original principal
amount of unsecured convertible senior subordinated notes due 2012, as amended,
modified, supplemented, refinanced or replaced in accordance with the provisions
hereof.
 
“Credit Party” means the Borrower and any Subsidiary of the Borrower party to a
Loan Document.
 
“Credit Party Intercompany Loans” is defined in Section 7.2.2.
 
“Credit Party Intercompany Notes” is defined in Section 7.2.2.
 
“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.
 
“Dollar” and the sign “$” mean lawful money of the United States.

 
6

--------------------------------------------------------------------------------

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender (or any successor or
assign of such Lender) within the United States as may be designated from time
to time by notice from such Lender, as the case may be, to each other Person
party hereto.  A Lender may have separate Domestic Offices for purposes of
making, maintaining or continuing, as the case may be, Base Rate Loans.
 
“EBITDA” means, for any applicable computation period, the sum of (i) the
Borrower’s Net Income on a consolidated basis from continuing operations, plus
(ii) income and franchise taxes paid or accrued during such period, (iii)
interest expense paid or accrued during such period, (iv) amortization and
depreciation deducted in determining Net Income for such period, (v) non-cash,
non-recurring losses, and (vi) non-cash expenses for capital stock-based
compensation related to capital stock-based compensation plans that do not
represent a cash item in any future period.  For the purpose of determining
compliance with Section 7.2.4(b) and (c), “EBITDA” shall be as adjusted pursuant
to the formula described in Schedule 1.
 
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.
 
“Event of Default” is defined in Section 8.1.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (EST) on
such day on such transactions received by Agent from three Federal funds brokers
of recognized standing selected by the Agent in its sole discretion.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending
on  December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g. the “2006 Fiscal Year”) refer to the Fiscal Year ending on
the December 31 occurring during such calendar year.
 
"Fixed Charges" means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) Consolidated Interest
Expenses (including any interest expense with respect to the Convertible Note
Documents) for the period of four fiscal quarters ending on the date of
determination plus (b) scheduled principal payments on Indebtedness required to
be made in such period plus (c) rent expenses incurred by the Borrower and its
Subsidiaries.  Notwithstanding the foregoing, for the Fiscal Quarters ending
September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010,
scheduled principal payments on the Term Loans for purposes of clause (b) above
shall be deemed to be an annualized amount equal to $1,000,000 per Fiscal
Quarter.

 
7

--------------------------------------------------------------------------------

 

“Fraud and Abuse Laws” means the federal Anti-kickback Statute, Section 1128B(b)
of the Social Security Act, 42 U.S.C. Section 1320a-7b(b) (the “Anti-kickback
Statue”), the federal Self-Referral Prohibition, Section 1877 of the Social
Security Act, 42 U.S.C. Section 1395nn (“Stark II”), the federal False Claims
Act, 31 U.S.C. Section 3729 et seq. (“False Claims Act”), and the federal civil
monetary penalties act, Section 1128A of the Social Security Act, 42 U.S.C.
Section 1320a-7a (“CMPA”), each as from time to time amended; any successor
statute(s) thereto; all rules and regulations promulgated thereunder; other
similar federal and state laws and regulations; and, all other federal or state
laws concerning illegal remuneration, referral of patients, kickbacks, fee
splitting, reassignment of claims, and false or fraudulent billing for medical
items or services.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“GAAP”  means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of  the date of
determination.
 
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the Closing Date by each Credit Party signatory thereto in
favor of Agent and Lenders, as amended, supplemented, restated or otherwise
modified from time to time.
 
“Guarantor” means each Person (other than Borrower) party to the Guarantee and
Collateral Agreement.
 
“Hazardous Material” means
 
(a)           any “hazardous substance”, as defined by CERCLA;
 
(b)           any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended;
 
(c)           any petroleum product; or
 
(d)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any medical, hazardous, toxic or dangerous
waste, substance or material, all as amended or hereafter amended.

 
8

--------------------------------------------------------------------------------

 

“Hedging Agreements” means any Interest Rate Agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging agreement, provided that such
agreement is not entered into for speculative purposes, is entered into with the
Agent or a Lender.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and its implementing administrative simplification regulations, specifically,
the “Standards for Electronic Transactions,” 65 Fed. Reg. 50,312 (Aug. 17,
2000); “Standards for Privacy of Individually Identifiable Health Information,”
65 Fed. Reg. 82,462 (Dec. 28, 2000), modified at 67 Fed. Reg. 53,182 (Aug. 14,
2002); and the “Security Standards,” 68 Fed. Reg. 8334 (Feb. 20, 2003), each as
from time to time amended.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Credit
Party, any qualification or exception to such opinion or certification:
 
(a)           which is of a “going concern” or similar nature;
 
(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or
 
(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause such Credit
Party to be in default of any of its obligations under Section 7.2.4.
 
“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
 
“Indebtedness” of any Person means, without duplication:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; provided, for purposes of clarification, all obligations of
the Borrower under the Convertible Note Documents will be considered
Indebtedness hereunder;
 
(b)           all obligations, contingent or otherwise, relative to the face
amount of all letters of credit (including Letters of Credit), whether or not
drawn, and banker’s acceptances issued for the account of such Person;

 
9

--------------------------------------------------------------------------------

 

(c)           all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;
 
(d)           all other liabilities for borrowed money in accordance with GAAP
included  on the liability side of the balance sheet of such Person as of the
date at which Indebtedness is to be determined;
 
(e)           net liabilities of such Person under all Hedging Agreements;
 
(f)            whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services, and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; and
 
(g)           all Contingent Liabilities of such Person in respect of any of the
foregoing.
 
For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent payments have been
made or are required to be made with respect to such Indebtedness solely by a
general partner or a joint venture partner other than a Subsidiary.
 
“Indemnified Liabilities” is defined in Section 10.4.
 
“Indemnified Parties” is defined in Section 10.4.
 
“Intellectual Property Assignment” means that certain Intellectual Property
Assignment in form and substance satisfactory to the Agent, duly executed and
delivered by a Credit Party in favor of the Agent, for the benefit of itself and
the Lenders, as the same may be amended, supplemented or otherwise modified from
time to time.
 
“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loan is made or continued
as, or converted into, a LIBO Rate Loan pursuant to Section 2.4 or 2.5 and shall
end on (but exclude) either (i) the day one week subsequent to such day, or (ii)
the day which numerically corresponds to such date one, two, three, six or
twelve months thereafter, if available from all Lenders (or, if such month has
no numerically corresponding day, on the last Business Day of such month),  as
the Borrower may select in its relevant notice pursuant to Section 2.4 or 2.5;
provided, however, that
 
(a)           the Borrower shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
six (including the Base Rate tranche) different dates;
 
(b)           Interest Periods commencing on the same date for Revolving Loans
comprising part of the same Borrowing shall be of the same duration;

 
10

--------------------------------------------------------------------------------

 

(c)           if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day (unless such next following Business Day is the first Business Day of the
immediately succeeding calendar month, in which case such Interest Period shall
end on the Business Day next preceding such numerically corresponding day);
 
(d)           no Interest Period with respect to Loans made prior to the
Revolving Commitment Termination Date may end later than the date set forth in
clause (a) of the definition of “Revolving Commitment Termination Date”;
 
(e)           no Interest Period for any Loan outstanding on and after the
Revolving Commitment Termination Date shall extend beyond the Maturity Date; and
 
(f)            no Interest Period applicable to a Loan outstanding on and after
the Revolving Commitment Termination Date, or portion thereof, shall extend
beyond any date upon which is due any scheduled principal payment in respect of
the Loans unless the aggregate principal amount of Loans represented by LIBO
Rate Loans having Interest Periods that will expire on or before such date,
equals or exceeds the amount of such principal payment.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower or any of its Subsidiaries against
fluctuations in interest rates.
 
“Investment” means, relative to any Person,
 
(a)           any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees of
the Borrower and any other Credit Party made in the ordinary course of
business);
 
(b)           any Contingent Liability of such Person; and
 
(c)           any ownership or similar interest held by such Person in any other
Person.
 
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.
 
“LC Notice” has the meaning specified in Section 2.8.
 
“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D hereto.
 
“Lenders” is defined in the preamble.
 
“Letter of Credit” shall mean a Letter of Credit that is issued pursuant to
Section 2.8.

 
11

--------------------------------------------------------------------------------

 

“Letter of Credit Cash Collateral Account” has the meaning specified in Section
8.4.
 
“Letter of Credit Expiry Date” shall mean the date which is five Business Days
prior to the Revolving Commitment Termination Date.
 
“Letter of Credit Issuer” shall mean National City.
 
“Letter of Credit Obligations” shall mean, as at the time of determination
thereof, the sum of (a) the aggregate amount of all unpaid and outstanding
reimbursement obligations and (b) without duplication, the aggregate stated
amount at such time of Letters of Credit then outstanding and undrawn (as such
aggregate stated amount shall be adjusted, from time to time, as a result of
drawings, the issuance of Letters of Credit, or otherwise).
 
“Letter of Credit Sublimit” shall mean an aggregate amount of $5,000,000.
 
“LIBO Rate” is defined in Section 3.2.1.
 
“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).
 
“LIBO Rate (Reserve Adjusted)” is defined in Section 3.2.1.
 
“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Agent, whether or not
outside the United States, which shall be making or maintaining LIBO Rate Loans
of such Lender hereunder.
 
“LIBOR Reserve Percentage” is defined in Section 3.2.1.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loan Document” means this Agreement, the Notes, each Collateral Document, each
Hedging Agreement and each other document delivered pursuant to Section 7.1.12.
 
“Loans” means the Revolving Loans and Term Loans.
 
“Material Adverse Effect” means a material adverse effect on the financial
condition, operations, assets, business, properties or prospects of the
Borrower, its Subsidiaries and Minority ASC Entities taken as a whole.
 
“Maturity Date” means the earliest of:
 
(a)           August 30, 2012; or

 
12

--------------------------------------------------------------------------------

 

(b)           the date on which any Termination Event occurs.
 
"Medicaid" means the medical assistance program established by Title XIX of the
Social Security Act.
 
“Medicaid Certification” means a certification by a state agency or other entity
responsible for certifying Medicaid providers and suppliers that a health care
provider or supplier is in compliance with all the conditions of participation
set forth in the Medicaid Regulations.
 
“Medicaid Provider Agreement” means an agreement entered into between CMS or a
state agency or other such entity administering the Medicaid program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicaid patients in accordance with the
terms of the agreement and Medicaid Regulations.
 
“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any successor statute(s); (ii) all applicable provisions of all federal
rules, regulations, manuals and orders of all governmental authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all governmental authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
governmental authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all governmental authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (iii) above, in each case as may be amended, supplemented or
other wise modified from time to time.
 
"Medicare" means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act.
 
“Medicare Certification” means certification by CMS or a state agency or entity
under contract with CMS that the health care operation is in compliance with all
the conditions of participation set forth in the Medicare Regulation.
 
“Medicare Provider Agreement” means an agreement entered into between CMS or a
state agency or other such entity administering the Medicare program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.
 
“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any successor statute(s); together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines of all governmental
authorities (including without limitation, the United States Department of
Health and Human Services (“HHS”), CMS, the Office of the Inspector General for
HHS, or any person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.

 
13

--------------------------------------------------------------------------------

 

"Minority ASC Entity" means any ASC Facility which is not a Subsidiary into
which the Borrower or a Subsidiary of the Borrower has made an Investment,
including, without limitation, by way of a Permitted Acquisition.
 
"Minority ASC Investments" has the meaning set forth in Section 7.2.5(l).
 
“National City” means National City Bank, acting in its individual capacity.
 
“Net Available Proceeds” means (a) with respect to any Asset Disposition, the
sum of cash or readily marketable cash equivalents received (including by way of
a cash generating sale or discounting of a note or account receivable)
therefrom, whether at the time of such disposition or subsequent thereto, or (b)
with respect to any sale or issuance of any debt or equity securities of the
Borrower or any Subsidiary, cash or readily marketable cash equivalents received
therefrom, whether at the time of such disposition or subsequent thereto, net,
in either case, of all legal, title and recording tax expenses, commissions and
other fees and all costs and expenses incurred and all federal, state, local and
other taxes required to be accrued as a liability as a consequence of such
transactions and, in the case of an Asset Disposition, net of all payments made
by the Borrower or any of its Subsidiaries, including any prepayment premiums,
on any Indebtedness which is secured by such assets pursuant to a Permitted Lien
upon or with respect to such assets or which must, by the terms of such Lien, in
order to obtain a necessary consent to such Asset Disposition, or by applicable
law, be repaid out of the proceeds from such Asset Disposition.
 
“Net Income” means, for any computation period, with respect to the Borrower, on
a consolidated basis, cumulative net income earned during such period as
determined in accordance with GAAP (other than net income from any Minority ASC
Entity which is restricted from declaring or paying dividends, distributions or
otherwise advancing funds to its equityholders whether by contract or otherwise,
except to the extent of any such net income actually received which is not in
violation of the applicable restriction); provided, however, there shall not be
included for purposes of calculating Net Income of the Borrower, net income
attributable to Minority ASC Entities in excess of 25% of total Net Income.
 
“Net Worth” means, for any computation period, the consolidated shareholders’
equity of the Borrower determined in accordance with GAAP, which consolidated
shareholders’ equity shall be deemed to include the preferred stock of the
Borrower and the value of Borrower’s treasury stock, at cost.
 
“Non-Credit Party Intercompany Loans” is defined in Section 7.2.2.
 
“Non-Credit Party Intercompany Notes” is defined in Section 7.2.2.
 
“Non-Wholly-Owned ASC Subsidiary” means an ASC Subsidiary in which the Borrower
or a Subsidiary of the Borrower owns less than 100% of the equity interests but
at least 50.1% of the equity interests.

 
14

--------------------------------------------------------------------------------

 

“Note” means a promissory note of the Borrower payable to any Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from outstanding Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.
 
“Obligations” means all obligations (monetary or otherwise) of each Credit Party
arising under or in connection with this Agreement, the Notes, the Letters of
Credit and each other Loan Document.
 
“Organizational Document” means, relative to any Subsidiary, its certificate of
incorporation, its by-laws, its limited liability company agreement, partnership
agreement  and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock,
partnership interests, or membership interests, as the case may be.
 
“Original Credit Agreement” has the meaning specified in the Recitals hereto.
 
“Participant” is defined in Section 10.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.
 
“Percentage” means, relative to any Lender, the percentage set forth opposite
its name on Schedule 10.1 hereto or set forth in the Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Lender Assignment Agreement(s) executed by such Lender and its Assignee
Lender(s) and delivered pursuant to Section 10.11.
 
“Permitted Acquisition” means the purchase (by asset purchase, stock purchase,
membership interest purchase, other equity interest purchase, merger or
otherwise, subject to the other requirements of this definition set forth below)
by the Borrower or a Wholly-Owned Subsidiary of the Borrower (or, in the case of
the purchase of an ASC Facility, by the Borrower or a Subsidiary of the
Borrower) of the assets, stock, membership interests or other equity interests
of a Target or Practice (it being acknowledged that medical records and certain
other professional assets that are required by law to be owned by a Provider are
not acquired in these transactions), which purchase meets the following
criteria:
 
(a)     no Default or Event of Default shall have occurred or be continuing both
before and after giving effect to such acquisition;

 
15

--------------------------------------------------------------------------------

 
 
(b)    the Borrower's Senior Leverage Ratio on a pro forma basis (after giving
effect to the Permitted Acquisition) is less than 2.25:1.0;
 
(c)    the aggregate Consideration (including any Indebtedness pursuant to
Section 7.2.2(g), (h), (i) and (j) relating to such Permitted Acquisitions) in
connection with such Permitted Acquisition shall not exceed (unless otherwise
consented to by the Required Lenders) $25,000,000 individually and $40,000,000
for all Permitted Acquisitions consummated during the term of this Agreement;
 
(d)    the acquisition shall have been of substantially all of the assets and/or
working capital of a Target or, if for stock or other equity interests in a
Target, shall be for not less than 20.0% of the equity interests therein, shall
either, to the extent permitted by applicable law, be merged with and into the
Borrower or a Wholly-Owned Subsidiary of the Borrower, or be a Wholly-Owned
Subsidiary of the Borrower; provided, however¸ with respect to an ASC Facility
which is not merged with or into a Borrower or a Wholly-Owned Subsidiary of the
Borrower, the stock or other equity interests of the ASC Facility so acquired
shall be pledged to the Agent on behalf of the Lenders (and, in the case of any
equity interest in a limited liability company or limited partnership, the
agreement governing such Person shall not prohibit a collateral assignment of
such equity interest);
 
(e     the acquired Target, on a pro forma basis shall have positive EBITDA for
the period of four fiscal quarters ending on the date of any such acquisition;
 
(f)    the Borrower shall have delivered to the Agent, (i) not later than 5
Business Days prior to the closing of the acquisition pro forma financial
statements or certificates demonstrating (in reasonable detail and with
appropriate calculations and computations in all respects satisfactory to Agent)
continued compliance with all covenants in this Agreement following the
inclusion of the target in the Borrower’s consolidated enterprise and (ii) not
later than 30 days after the closing of the acquisition a copy of the related
acquisition agreement;
 
(g)    the Borrower shall have delivered to the Agent, not later than 5 Business
Days prior to the closing of the acquisition a fully executed Agreed EBITDA
Form; and
 
(h)    after giving effect to such acquisition, the sum of the Available
Revolving Commitments shall not be less than $10,000,000.
 
   “Permitted Asset Disposition” has the meaning specified on Exhibit F hereto.
 
   “Permitted Equity Ownership Sale” means the sale, transfer or other
disposition of the outstanding capital stock, membership interest or other
equity interests in an ASC Subsidiary (or Minority ASC Entity) or the issuance
of additional equity interests in an ASC Subsidiary (or Minority ASC Entity), so
long as:
 
(i)           after giving effect to such sale, a Credit Party shall own not
less than 20.0% of the equity interests (including securities convertible into
equity interests) of such ASC Facility;
 
16

--------------------------------------------------------------------------------


 
(ii)          the equity interests in such ASC Subsidiary (or Minority ASC
Entity) which are held by the Borrower or a Subsidiary of the Borrower after
such sale continue to be pledged to the Lenders pursuant to the Guarantee and
Collateral Agreement;
 
(iii)         the chief financial officer or chief executive officer of the
Borrower shall have delivered a certificate, dated the date of such sale, to the
Agent certifying (a) that no Default or Event of Default exists or would result
from such sale and (b) pro forma financial statements demonstrating compliance
with Section 7.2.4 for the trailing twelve-month period prior to such sale; and
 
(iv)         the proceeds (other than any proceeds received by a Person who is
not the Borrower or a Subsidiary of the Borrower) of any such sale are applied
in the manner set forth in Section 2.3.2.
 
Upon the consummation of any Permitted Equity Ownership Sale and at the request
of the Borrower (to comply with a requirement in the purchase and sale documents
evidencing such Permitted Equity Ownership Sale), the ASC Subsidiary or Minority
ASC Entity which has become a Non-Wholly Owned ASC Subsidiary or Minority ASC
Entity as a result of such Permitted Equity Ownership Sale shall be released
from the Guarantee and Collateral Agreement and the liens of the Lenders on the
assets of such ASC Subsidiary shall be released (except to the extent of the
pledge to the Lenders of the equity interests of such ASC Subsidiary retained by
the Borrower or a Subsidiary of the Borrower) and the Agent is hereby authorized
to execute and file the necessary release documentation to reflect such release.
 
   “Permitted Liens” means those liens listed in Section 7.2.3.
 
   “Permitted Seller Debt” means Indebtedness owed to the Borrower which is
incurred by purchasers of the Borrower’s assets in connection with a Permitted
Asset Disposition.
 
   “Permitted Seller Equity” means common stock of the Borrower that is used as
consideration payable to the Borrower or any of its Subsidiaries by any party to
a Permitted Asset Disposition.


   “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.
 
   “Plan” means any Pension Plan or Welfare Plan.
 
   “Pledged Collateral” has the meaning specified in the Guarantee and
Collateral Agreement.
 
   “Practice” means any medical or ophthalmology practice, optometry practice or
optical dispensary at a single location or various locations.
 
   “Provider” means any Person who performs professional medical services for a
Practice that is either managed by a Subsidiary or the assets of which are owned
by a Subsidiary.
 
17

--------------------------------------------------------------------------------


 
    “Quarterly Payment Date” means the last Business Day of each March, June,
September, and December.
 
   “Release” means a “release”, as such term is defined in CERCLA.
 
   "Replacement Lender" is defined in Section 4.12.
 
   “Required Lenders” means any three or more Lenders holding at least 51.0% of
the Revolving Commitments (or, if the Revolving Commitments have terminated,
outstanding Revolving Loans) and outstanding Term Loans, collectively; provided,
if there are only two Lenders then Required Lenders shall mean both Lenders.
 
   “Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.
 
   “Revolver Increase” has the meaning set forth in Section 2.2.3.
 
   “Revolver Increase Notice” has the meaning set forth in Section 2.2.3.
  
   “Revolving Commitment” means, relative to any Lender, such Lender’s
obligation to make Revolving Loans pursuant to Section 2.2.1.
 
   “Revolving Commitment Amount” means $50,000,000 plus the amount, if any, of
any increase permitted by Section 2.2.3. (after which increase, the Revolving
Commitment Amount shall not exceed $95,000,000).  The Revolving Commitment
Amount at any time in effect may also be reduced from time to time pursuant to
Section 2.3.
 
   “Revolving Commitment Termination Date” means the earliest of
 
(a)          August 30, 2012;
 
(b)         the date on which the Revolving Commitment Amount is terminated in
full or reduced to zero pursuant to Section 2.3; and
 
(c)          the date on which any Termination Event occurs;
 
Upon the occurrence of any event described in clause (b) or (c), the Revolving
Commitments shall terminate automatically and without further action.
 
   "Revolving Extensions of Credit"  as to any Revolving Lender at any time, an
amount equal to the sum, without duplication, of (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding and (b) an
amount equal to such Lender's Percentage of the Letter of Credit Obligations
then outstanding.
 
   “Revolving Loan” is defined in Section 2.2.1.
 
   “Senior Debt” shall mean Indebtedness of the type described in clauses (a),
(b), (c), and (d) of the definition Indebtedness (other than Subordinated Debt)
of the Borrower on a consolidated basis.
 
18

--------------------------------------------------------------------------------


 
   "Senior Leverage Ratio" means, as of any date of determination, the ratio of
(a) Senior Debt (including Letters of Credit) to (b) EBITDA, as measured on a
rolling four quarter basis.
 
   “Solvent” means, when used with respect to a Person, that (a) the fair
saleable value of the assets of such Person is in excess of the total amount of
the present value of its liabilities (including for purposes of this definition
all liabilities whether or not reflected on a balance sheet prepared in
accordance with GAAP and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed), (b) such Person is able to pay
its debts or obligations in the ordinary course as they mature and (c) such
Person does not have unreasonably small capital to carry out its business as
conducted and as proposed to be conducted.  “Solvency” shall have a correlative
meaning.
 
   “Subordinated Debt” means all Indebtedness the repayment of which is
subordinated, upon terms satisfactory to the Required Lenders, in right of
payment to the payment in full in cash of all Obligations.
 
   “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.
 
   “Target” means (i) any business that sells, leases or provides medical
equipment to doctors, hospitals or other health organizations, (ii) ambulatory
surgery centers, surgical facilities or other form of outpatient surgical
treatment centers (including, without limitation, vision correction or laser
vision correction centers), regardless of the specialty or specialties involved
therein, or any business that owns, operates and/or manages one or more thereof,
(iii) any  management service center, optical laboratory, buying group or group
purchasing organization, companies that own, operate and/or manage vision
correction centers (including, without limitation, laser vision correction
centers), marketing products and services organization (including providing
marketing and lead tracking software, websites, call center services and other
marketing services to health care providers and manufacturers), or reasonable
extensions thereof (including any company which leases or sells equipment or
provides services to any of the foregoing), at a single location or various
locations, or (iv) reasonable extensions of any of the foregoing.  Whenever in
this Agreement “Target” is used in describing an acquisition by the Borrower or
a Subsidiary of the Borrower of equity interests, such reference is to the
acquisition of the assets used in the operation of the Target that can lawfully
be acquired by the Borrower or a Subsidiary of the Borrower or to the
acquisition of the equity interests of a Person that owns, as of the time of
purchase, only those assets that can be lawfully acquired by the Borrower or a
Subsidiary of the Borrower.
 
   “Taxes” is defined in Section 4.6.
 
   “Termination Event” means
 
(a)          the occurrence of any Default described in clauses (a) through (e)
of Section 8.1.9;
 
19

--------------------------------------------------------------------------------


 
(b)          the occurrence and continuance of any other Event of Default and
either
 
(i)           the declaration of the Loans to be due and payable pursuant to
Section 8.3, or
 
(ii)           in the absence of such declaration, the giving of notice by the
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Revolving Commitments have been terminated;
 
(c)          the failure to repay or refinance the Convertible Notes due June
15, 2012 on or prior to December 15, 2011.
 
   “Term Loan Commitment” means, relative to any Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.1.
 
   “Term Loan Commitment Amount” means $30,000,000.
 
   “Term Loans” has the meaning set forth in Section 2.1.
 
   “Total Funded Debt" of any Person means all Indebtedness of such Person
except Indebtedness specified in clause (g) of the definition of Indebtedness;
provided, with respect to Indebtedness of any Non-Wholly Owned ASC Subsidiary
guaranteed by a Person or Persons other than a Subsidiary, ASC Subsidiary,
Minority ASC Entity or Affiliate of a Credit Party, the amount of outstanding
Indebtedness of such Non-Wholly Owned ASC Subsidiary included in the calculation
of this definition shall equal the greater of (x) the actual amount of such
Indebtedness guaranteed by the Borrower or any Subsidiary of the Borrower and
(y) an amount equal to the principal amount of such Indebtedness multiplied by
that percentage of the outstanding equity interests owned by the Borrower or any
Subsidiary of the Borrower.
 
   "Total Leverage Ratio" has the meaning assigned to it in Section 3.2.1.
 

   “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
 
   “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
 
   “Warrants” means any call options, warrants, purchase rights or similar
rights with respect to the common stock of the Borrower sold by the Borrower on
the issuance date of the Convertible Notes in connection with such issuance.
 
   “Welfare Plan” means a “welfare plan”, as such term is defined in Section
3(1) of ERISA.
 
   “Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying shares required by law) 100% of the equity interests of each class
having ordinary voting power, and 100% of the equity interests of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Borrower or by one or more of the
other Wholly-Owned Subsidiaries, or both.
 
20

--------------------------------------------------------------------------------


 
SECTION 1.2  Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Schedules and in each Note, Borrowing
Request, Continuation/Conversion Notice, Loan Document, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
 
SECTION 1.3  Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
SECTION 1.4  Accounting Principles.  Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.  For purposes of clarification, it
shall be understood that the financial results of Non-Wholly Owned Subsidiaries
and Minority ASC Entities will be reflected in Borrower’s consolidated financial
statements in accordance with GAAP.
 
ARTICLE II

 
COMMITMENTS, BORROWING PROCEDURES AND NOTES
 
SECTION 2.1  Term Loan Commitment. On the terms and subject to the conditions of
this Agreement, each Lender severally agrees to make a loan to Borrower
(relative to such Lender, and of any type, its “Term Loan”) on the Closing Date
equal to such Lender’s Percentage of the Term Loan Commitment.  Amounts borrowed
as a Term Loan which are repaid or prepaid may not be reborrowed.  Each Lender’s
Term Loan Commitment shall expire concurrently with the making of the Term Loans
on the Closing Date.
 
SECTION 2.2  Revolving Commitments.  On the terms and subject to the conditions
of this Agreement (including Article V), each Lender severally agrees to make
loans pursuant to the Revolving Commitments described in this Section 2.2.
 
SECTION 2.2.1  Revolving Commitment of Each Lender.  From time to time on any
Business Day occurring prior to the Revolving Commitment Termination Date, each
Lender will make loans (relative to such Lender, and of any type, its “Revolving
Loans”) to the Borrower, which, when added to the Letter of Credit Obligations
at such time, equal to such Lender’s Percentage of the aggregate amount of the
Borrowing requested by the Borrower to be made on such day.  The commitment of
each Lender described in this Section 2.2.1 is herein referred to as its
“Revolving Commitment”.  On the terms and subject to the conditions hereof, the
Borrower may from time to time borrow, prepay and reborrow Loans.
 
21

--------------------------------------------------------------------------------


 
SECTION 2.2.2  Lenders Not Permitted or Required To Make Loans.  No Lender shall
be permitted or required to make any Revolving Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all Revolving Loans plus
Letter of Credit Obligations then outstanding:
 
 
(a)
of all Lenders would exceed the Revolving Commitment Amount, or

 
 
(b)
of such Lender would exceed such Lender’s Percentage of the Revolving Commitment
Amount.

 
SECTION 2.2.3  Revolver Increase.  On and after the Closing Date, Borrower may,
at its option at any time in increments of not less than $5,000,000, seek to
increase (the "Revolver Increase") the Revolving Commitment Amount by up to an
aggregate of $45,000,000 (after giving effect to all such increases the
Revolving Commitment Amount shall not exceed $95,000,000) upon at least 30 days
(but not more than 45 days) written notice (“Revolver Increase Notice”) to the
Agent (which notice Agent shall promptly deliver to the Lenders).  The Revolver
Increase Notice shall (a) specify the date upon which the Revolver Increase is
requested to occur, (b) be delivered at a time when no Default or Event of
Default has occurred and is continuing (and the effectiveness of the Revolver
Increase shall be subject to no Default or Event of Default existing of the time
of the Revolver Increase) and (c) certify that the Revolver Increase will not
violate or conflict with the terms of any Indebtedness or any other contract,
agreement, instrument or obligation of any Credit Party. Borrower shall, after
giving a Revolver Increase Notice, offer the Revolver Increase (i) first on a
pro-rata basis to the Lenders, which each Lender may in its sole and absolute
discretion accept or decline (it being understood that any Lender not
affirmatively committing in writing to its pro-rata portion shall be deemed to
have declined), (ii) second, if any Lender has declined its pro rata share or
any part thereof, such remaining amounts on a non pro-rata basis to the Lenders
accepting their pro rata share of the Revolver Increase and (iii) third, to
other commercial banks or financial institutions.   No increase in the Revolving
Commitment Amount shall become effective until all existing and new Lenders
committing to the Revolver Increase have delivered to the Agent a writing in
form reasonably satisfactory to the Agent pursuant to which such existing
Lenders state the amount of their Revolver Increase and any such new Lenders
state the amount of their Revolver Commitment and agree to assume and accept the
obligations and rights of a Lender hereunder and any such new and increasing
Lenders agree to make a Revolving Loan such that the outstanding Revolving Loans
of such new Lender or increasing Lender constitute a proportional amount of the
aggregate outstanding Revolving Loans and Letter of Credit Obligations based on
the Revolver Commitment of such new Lender.  Any Revolving Loan as a result of
an increase to the Revolver Commitment pursuant to this Section 2.2.3 shall be
subject to the terms and conditions contained in this Agreement.  Upon the
increase of the Revolving Commitment Amount pursuant to this Section 2.2.3,
Schedule 10.1 shall be deemed amended and replaced with a new Schedule 10.1
reflecting the new Revolver Commitments hereunder.  Notwithstanding the
foregoing, in the event that Borrower elects to permanently reduce or terminate
the Revolving Commitment Amount pursuant to Section 2.3.1, the Revolver
Increase, to the extent not already utilized by the Borrower, shall be
terminated and cease to be available to the Borrower.  Unless otherwise agreed
to by the Borrower, Agent and Lenders providing any Revolver Increase, no
closing fees or other transaction costs (other than those expressly called for
under this Agreement) shall be required by the Lender in connection with a
Revolver Increase.
 
22

--------------------------------------------------------------------------------


 
SECTION 2.3  Reduction of Revolving Commitment Amount.  The Revolving Commitment
Amount is subject to reduction from time to time pursuant to this Section 2.3.
 
SECTION 2.3.1  Optional Reductions.  The Borrower may, from time to time on any
Business Day occurring after the time of the initial Borrowing hereunder,
voluntarily reduce the Revolving Commitment Amount; provided, however, that all
such reductions shall require at least three Business Days’ prior notice to the
Agent and be permanent, and any partial reduction of the Revolving Commitment
Amount shall be in a minimum amount of $3,000,000 and in an integral multiple of
$1,000,000.
 
SECTION 2.3.2  Mandatory Reductions and Prepayments.  The Revolving Commitment
Amount shall, without any further action, automatically and permanently be
reduced to zero on the Revolving Commitment Termination Date and:
 
   (a)           The Borrower shall prepay the Loans in an amount equal to 100%
of the insurance proceeds received by the Borrower or any Subsidiary following a
casualty or condemnation involving such Person’s Property, to the extent not
applied (or intended to be applied) within 90 days after the consummation or
receipt thereof, as applicable, to the purchase of replacement assets or repair
of damaged assets;
 
   (b)           The Borrower shall prepay Loans in an amount equal to 100% of
the sum of the Net Available Proceeds realized upon all Asset Dispositions to
the extent not applied (or committed to be applied) within 180 days of such
Asset Disposition to the purchase of other assets that are not classified as
current assets under GAAP and are used or useful in the business of the Company
and its Subsidiaries;
 
   (c)           The Borrower shall prepay Loans in an amount equal to 100% of
the sum of the Net Available Proceeds realized upon all debt issuances (other
than in connection with a Permitted Acquisition) by the Borrower and its
Subsidiaries;
 
   (d)            The Borrower shall prepay Loans in an amount equal to 80% of
the sum of the Net Available Proceeds realized upon all equity issuances (other
than in connection with a Permitted Acquisition or any issuance of equity in
connection with a redemption of the Convertible Notes permitted by clause (f) of
Section 7.2.6 hereof) by the Borrower;
 
   (e)           The Borrower shall notify the Agent of the amount of any
required prepayment at least three (3) Business Days before it is made.  The
Borrower shall pay any accrued interest on the Loans which are being prepaid
pursuant to this Section 2.3.2 and shall pay any break funding costs associated
with such required prepayment; and
 
   (f)           Notwithstanding anything contained herein to the contrary,
Borrower shall prepay Loans in an amount equal to 100% of the sum of the Net
Available Proceeds realized upon all Permitted Asset Dispositions.
 
   Any prepayments pursuant to Section 2.3.2 shall be applied in the following
order: first, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Agent or a Lender; second, to payment of that portion of the Obligations
constituting Term Loans; third, to payment of that portion of the Obligations
constituting Revolving Loans; fourth, to payment of any remaining
Obligations.  Prepayments of principal will be applied to the Obligations in
inverse order of maturity.
 
23

--------------------------------------------------------------------------------


 
   Any prepayments pursuant to Sections 2.3.1 or 2.3.2 hereof shall be without
penalty or premium of any kind other than break funding and other charges
expressly provided by this Agreement with respect to LIBOR breakage costs;
provided, however, at the reasonable request of the Borrower and to avoid any
break funding charges with respect to LIBOR breakage costs associated with any
prepayment, any amounts to be prepaid pursuant to Section 2.3.2 shall be
deposited by the Borrower in an escrow account under the control of the Agent to
return an interest rate equal to the average deposit rate payable by the Agent
for commercial deposits of like size and duration as determined by the Agent in
its sole discretion, such amounts to be applied in the manner set forth in this
Section 2.3.2 at the expiration of the Interest Period for the Loans as to which
break funding charges would otherwise have applied.
 
SECTION 2.4  Borrowing Procedure.  By delivering a Borrowing Request to the
Agent on or before 12:00 noon (EST), on a Business Day, the Borrower may from
time to time irrevocably request, on the date of the requested Borrowing in the
case of Base Rate Loans and on not less than three nor more than five Business
Days’ notice in the case of LIBO Rate Loans, that a Borrowing be made in a
minimum amount of (i)  $500,000  if such Loan is a LIBO Rate Loan or (ii) the
lesser of the unused amount of the Revolving Commitments or $100,000, if such
Loan is a Base Rate Loan and an integral multiple of $100,000, to the extent
such additional amount is permitted to be borrowed hereunder.  On the terms and
subject to the conditions of this Agreement, each Borrowing shall be comprised
of the type of Revolving Loans, and shall be made on the Business Day, specified
in such Borrowing Request.  On or before 2:00 p.m. (EST ) on such Business Day,
each Lender shall deposit with the Agent same day funds in an amount equal to
such Lender’s Percentage of the requested Borrowing.  Such deposit will be made
to an account which the Agent shall specify from time to time by notice to the
Lenders.  To the extent funds are received from the Lenders, the Agent shall
make such funds available to the Borrower by wire transfer to the accounts the
Borrower shall have specified in its Borrowing Request.  No Lender’s obligation
to make any Revolving Loan shall be affected by any other Lender’s failure to
make any Revolving Loan.
 
SECTION 2.5  Continuation and Conversion Elections.  By delivering a
Continuation/Conversion Notice to the Agent on or before 10:00 a.m.,
Chicago  time, on a Business Day, the Borrower may from time to time irrevocably
elect, on not less than three and not more than five Business Days’ notice that
all, or any portion in an aggregate minimum amount of $500,000 and an integral
multiple of $100,000, of any Loans be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or, in the case of LIBO Rate Loans, be converted into a
Base Rate Loan or continued as a LIBO Rate Loan  (in the absence of delivery of
a Continuation/ Conversion Notice with respect to any LIBO Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (i) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of all
Lenders, and (ii) no portion of the outstanding principal amount of any Loans
may be continued as, or be converted into, LIBO Rate Loans when any Event of
Default has occurred and is continuing.
 
24

--------------------------------------------------------------------------------


 
SECTION 2.6  Funding.  Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO  Rate Loan shall nonetheless be deemed to have been made and to be
held by such Lender, and the obligation of the Borrower to repay such LIBO Rate
Loan shall nevertheless be to such Lender for the account of such foreign
branch, Affiliate or international banking facility.  In addition, the Borrower
hereby consents and agrees that, for purposes of any determination to be made
for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed
that each Lender elected to fund all LIBO Rate Loans by purchasing Dollar
deposits in its LIBOR Office’s interbank eurodollar market.
 
SECTION 2.7  Notes.  Each Lender’s Loans under its Revolving Commitment and Term
Loan Commitment shall be evidenced by a Note payable to the order of such Lender
in a maximum principal amount equal to such Lender’s Percentage of the original
Revolving Commitment Amount and Term Loan Commitment Amount, as applicable.  The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal of, and the interest rate and
Interest Period applicable to the Loans evidenced thereby.  Such notations shall
be conclusive and binding on the Borrower absent manifest error; provided,
however, that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of the Borrower or any other Credit
Party.
 
SECTION 2.8  Letters of Credit.
 
SECTION 2.8.1  Issuance of Letters of Credit.  From and after the date hereof,
the Letter of Credit Issuer agrees, upon the terms and conditions set forth in
this Agreement, and subject to the satisfaction of such policy standards and
conditions relating to the issuance of standby letters of credit generally as
may be established by the Letter of Credit Issuer from time to time, to issue
standby letters of credit, for the account of the Borrower, from time to time
from the Closing Date to the Letter of Credit Expiry Date; provided that the
Borrower shall not request and the Letter of Credit Issuer shall not issue, any
Letter of Credit which would cause the aggregate Letter of Credit Obligations
(after giving effect to the issuance of such Letter of Credit) to exceed the
amount of the lesser of (i) the Letter of Credit Sublimit and (ii) the unused
aggregate Revolving Commitment.
 
SECTION 2.8.2  Participating Interests.  Immediately upon the issuance by the
Letter of Credit Issuer of a Letter of Credit, each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Letter of
Credit Issuer, without recourse, representation or warranty, an undivided
participation interest equal to its Percentage of the face amount of such Letter
of Credit and each draw paid by the Letter of Credit Issuer thereunder.  Each
Lender’s obligation to pay its proportionate share of all draws under the
Letters of Credit, absent gross negligence or willful misconduct by the Letter
of Credit Issuer in honoring any such draw, shall be absolute, unconditional and
irrevocable and in each case shall be made without counterclaim or set-off by
such Lender.
 
25

--------------------------------------------------------------------------------


 
SECTION 2.8.3  Reimbursement Upon Drawing.  (a) The Borrower agrees
to  reimburse the Letter of Credit Issuer for the amount of each draft drawn on
a Letter of Credit within one Business Day after the date such draft is so
drawn.  The Borrower agrees to reimburse the Letter of Credit Issuer immediately
when due, under all circumstances, including, without limitation, any of the
following circumstances:  (w) any lack of validity or enforceability of this
Agreement or any instrument executed pursuant hereto; (x) the existence of any
claim, set-off, defense or other right which the Borrower may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), any Lender
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any Letter of Credit); (y) the validity, sufficiency or genuineness of
any document which the Letter of Credit Issuer reasonably has determined in good
faith complies on its face with the terms of the applicable Letter of Credit,
even if such document should later prove, without the knowledge of the Letter of
Credit Issuer, to have been forged, fraudulent, invalid or insufficient in any
respect or any statement therein shall have been untrue or inaccurate in any
respect; or (z) the surrender or material impairment of any security for the
performance or observance of any of the terms hereof.
 
(b)           If the Borrower does not pay any such reimbursement obligations
when due, the Borrower shall be deemed to have immediately requested that the
Lenders make a Base Rate Loan under this Agreement in a principal amount equal
to such unreimbursed reimbursement obligations.  The Agent shall promptly notify
the Lenders of such deemed request and, without the necessity of compliance with
the requirements of Sections 2.2 and 5.2, each Lender shall make available to
the Agent its Loan.  The proceeds of such Loans shall be paid over by the Agent
to the Letter of Credit Issuer for the account of the Borrower in satisfaction
of such unreimbursed reimbursement obligations, which shall thereupon be deemed
satisfied by the proceeds of, and replaced by, such Loan.
 
(c)           If the Letter of Credit Issuer makes a payment on account of any
Letter of Credit and is not concurrently reimbursed therefor by the Borrower and
if for any reason a Loan may not be made pursuant to Section 2.8.3(b), then as
promptly as practical during normal banking hours on the date of its receipt of
such notice or, if not practicable on such date, not later than 1:00 p.m. (EST)
on the Business Day immediately succeeding such date of notification, each
Lender shall deliver to the Agent for the account of the Letter of Credit
Issuer, in immediately available funds, the purchase price for such Lender’s
interest in such unreimbursed  reimbursement obligations, which shall be an
amount equal to such Lender’s pro-rata share of such payment.  Each Lender
shall, upon demand by the Letter of Credit Issuer, pay the Letter of Credit
Issuer interest on such Lender’s pro-rata share of such draw from the date of
payment by the Letter of Credit Issuer on account of such Letter of Credit until
the date of delivery of such funds to the Letter of Credit Issuer by such Lender
at a rate per annum, computed for actual days elapsed based on a 360-day year,
equal to the Federal Funds Effective Rate for such period; provided, that such
payments shall be made by the Lenders only in the event and to the extent that
the Letter of Credit Issuer is not reimbursed in full by the Borrower for
interest on the amount of any draw on the Letters of Credit.
 
26

--------------------------------------------------------------------------------


 
SECTION 2.8.4  Request for Letter of Credit.  Each Letter of Credit shall be
issued upon receipt by the Letter of Credit Issuer and the Agent from the
Borrower of an irrevocable request thereof (an “LC Notice”) not later than 12:00
noon (EST) three (3) Business Days prior the issuance date.  Each LC Notice for
a Letter of Credit issued shall be in form and substance satisfactory to the
Letter of Credit Issuer.
 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1  Repayments and Prepayments.
 
SECTION 3.1.1  Prepayment of Loans.  The Borrower
 
(a)          may, from time to time on any Business Day prior to the Maturity
Date, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Loans; provided, however, that:
 
(i)  in the case of any partial prepayment of the Term Loan, such prepayment
shall be applied to the remaining amortization payments on the Term Loan in the
inverse order of maturity;
 
(ii)  unless the Borrower complies with Section 4.4, no such prepayment of any
LIBO  Rate Loan may be made on any day other than the last day of the Interest
Period for such Loan; and
 
(b)          shall, immediately upon any acceleration of the Maturity Date of
any Loans pursuant to Section 8.2 or Section 8.3, repay all Loans, unless,
pursuant to Section 8.3, only a portion of all Loans is so accelerated.
 
Each prepayment of any Loans made pursuant to this Section 3.1.1 shall be
without premium or penalty, except as may be required by Section 4.4.  No
voluntary prepayment of principal of any Revolving Loans pursuant to this
Section 3.1.1 shall cause a reduction in the Revolving Commitment Amount.
 
SECTION 3.1.2  Repayment of Revolving Loans.  On the Maturity Date, the Borrower
shall repay the principal of the Revolving Loans then outstanding.
 
SECTION 3.1.3  Repayment of Term Loans. The Term Loans shall be paid, for the
account of each Lender according to its Percentage thereof, in the installments
and on the dates set forth below:
 
Date
 
Installment
 
December 31, 2009
  $ 1,000,000  
March 31, 2010
  $ 1,000,000  
June 30, 2010
  $ 1,000,000  
September 30, 2010
  $ 1,000,000  
December 31, 2010
  $ 1,250,000  
March 31, 2011
  $ 1,250,000  
June 30, 2011
  $ 1,250,000  
September 30, 2011
  $ 1,250,000  
December 31, 2011
  $ 1,500,000  
March 31, 2012
  $ 1,500,000  
June 30, 2012
  $ 1,500,000  
Maturity Date
 
Outstanding principal balance of the Term Loan
 



27

--------------------------------------------------------------------------------


 
SECTION 3.2  Interest Provisions.  Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.
 
   SECTION 3.2.1  Interest Rates.  Borrower promises to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date of
such Loan until such Loan is paid in full as follows:  (a) at all times while
such Loan is a Base Rate Loan, at a rate per annum equal to the sum of the Base
Rate from time to time in effect plus the Applicable Margin from time to time in
effect for Base Rate Loans; and (b) at all times while such Loan is a LIBO Rate
Loan, at a rate per annum equal to the sum of the LIBO Rate (Reserve Adjusted)
applicable to each Interest Period for such Loan plus the Applicable Margin from
time to time in effect for LIBO Rate Loans; provided that (i) at any time an
Event of Default exists, if requested by Required Lenders, the Applicable Margin
corresponding to each Loan shall be increased by 2% (and, in the case of
Obligations not subject to an Applicable Margin, such Obligations shall bear
interest at the Base Rate plus 2%), (ii) any such increase may thereafter be
rescinded by Required Lenders, notwithstanding Section 10.1, and (iii) upon the
occurrence of an Event of Default under Section 8.1.1or 8.1.9, any such increase
shall occur automatically. In no event shall interest payable by Borrower to
Agent and Lenders hereunder exceed the maximum rate permitted under applicable
law, and if any provision of this Agreement is in contravention of any such law,
such provision shall be deemed modified to limit such interest to the maximum
rate permitted under such law.
 
   The “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:
 
   LIBO Rate           =              LIBO Rate      
   (Reserve Adjusted)          1.00 - LIBOR Reserve Percentage
 
   The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Agent on the basis of the LIBOR Reserve Percentage in
effect on, and the applicable rates furnished to and received by the Agent from
National City, two Business Days before the first day of such Interest Period.
 
   “LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the
rate of interest published each Business Day in The Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for the
applicable Interest Period (or, if no such rate is published therein for any
reason, then the LIBO Rate shall be the Eurodollar rate for the applicable
Interest Period as published in another publication determined by the Agent two
Business Days prior to the beginning of such Interest Period.
 
28

--------------------------------------------------------------------------------


 
   “LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO
Rate Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board.
 
   All LIBO Rate Loans shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such LIBOR Rate
Loan.
 
   “Applicable Margin” means on any date the applicable percentage set forth
below based upon the Level as shown in the certificate then most recently
delivered to the Lenders pursuant to Section 7.1.1(d):

                   
Level
 
Base Rate Margin
   
LIBO Rate Margin
   
Revolver Commitment Fee
 
V
 
3.00%
   
5.00%
   
. 500%
 
IV
 
2.50%
   
4.50%
   
.500%
 
III
 
2.00%
   
4.00%
   
.375%
 
II
 
1.25%
   
3.25%
   
.375%
 
I
 
0.75%
   
2.75%
   
.250%
                       
 
 

; provided, however that if the Borrower shall have failed to deliver to the
Lenders by the date required hereunder any certificate pursuant to Section
7.1.1(d), then from the date such certificate was required to be delivered until
the date of such delivery the Applicable Margin shall be deemed to be Level
V.  Each change in the Applicable Margin shall take effect with respect to all
outstanding Loans on the first Business Day of the month immediately succeeding
the day on which such certificate is received by the Agent.  Notwithstanding the
foregoing, no reduction in the Applicable Margin shall be effected if a Default
or an Event of  Default shall have occurred and be continuing on the date when
such change would otherwise occur, it being understood that on the first
Business Day of the month immediately succeeding the day on which such Default
or Event of Default is either waived or cured (assuming no other Default or
Event of Default shall be then pending), the Applicable Margin shall be reduced
(on a prospective basis) in accordance with the then most recently delivered
certificate.
 
29

--------------------------------------------------------------------------------


 
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason (other than as a result of a
change in accounting rules), Agent determines that (i) the Total Leverage Ratio
as calculated in any certificate delivered by Borrower after the Closing Date
pursuant to Section 7.1.1(d), as of any applicable date was inaccurate in any
material respect and (ii) a proper calculation of the Total Leverage Ratio would
have resulted in a different Applicable Margin for any period, then (A) if the
proper calculation of the Total Leverage Ratio would have resulted in a higher
Applicable Margin for such period, Borrower shall automatically and
retroactively be obligated to pay to Agent for the benefit of the applicable
Lenders, promptly on written demand by Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (B) if the
proper calculation of the Total Leverage Ratio would have resulted in a lower
Applicable Margin for such period, neither the Agent nor the Lenders shall have
any obligation to repay any interest or fees to Borrower or any other Credit
Party; provided that if, as a result of any restatement or other event a proper
calculation of the Total Leverage Ratio would have resulted in a higher
Applicable Margin for one or more periods and a lower Applicable Margin for one
or more other periods (due to the shifting of income or expenses from one period
to another period or any similar reason), then the amount payable by Borrower
pursuant to clause (A) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.
 
    “Level” means, and includes, Level I, Level II, Level III, Level IV or Level
V, whichever is in effect at the relevant time.
 
   “Level I” shall exist at any time the Total Leverage Ratio is less than
3.00:1.0.
 
   “Level II” shall exist at any time the Total Leverage Ratio is greater than
or equal to 3.00:1.0 but less than 3.50:1.0.
 
   “Level III” shall exist at any time the Total Leverage Ratio is greater than
or equal to 3.50:1.0 but less than 4.00:1.0.
 
   “Level IV” shall exist at any time the Total Leverage Ratio is greater than
or equal to 4.00:1.0 but less than 4.50:1.0.
 
   “Level V” shall exist at any time the Total Leverage Ratio is greater than or
equal to 4.50:1.0.
 
   “Total Leverage Ratio” means, with respect to any period, the ratio of (i)
Total Funded Debt to  (ii) EBITDA, as of the end of the relevant period.


SECTION 3.2.2  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:
 
(a)           on the Revolving Commitment Termination Date;


(b)           on the Maturity Date;


(c)           on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan;


(d)           with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Closing Date;
 
30

--------------------------------------------------------------------------------




(e)           with respect to LIBO Rate Loans, the last day of each applicable
Interest Period and, in the case of an Interest Period in excess of three
months, on the dates which are successively three months after the commencement
of such Interest Period;
 
(f)           with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to clause
(c), on the date of such conversion; and
 
(g)           on that portion of any Loans the Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
 
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the  Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.
 
SECTION 3.3  Fees.  The Borrower agrees to pay the fees set forth in this
Section 3.3.  All such fees shall be non-refundable.
 
SECTION 3.3.1  Revolving Commitment Fee.  The Borrower agrees to pay to the
Agent for the account of each Lender, for the period (including any portion
thereof when its Revolving Commitment is suspended by reason of the Borrower’s
inability to satisfy any condition of Article V) commencing on the Closing Date
and continuing through the Revolving Commitment Termination Date, a commitment
fee at the rate equal to the Applicable Margin for Commitment Fees per annum
(computed on the basis of a 360-day year for the actual days elapsed) on such
Lender’s Percentage of the sum of the average daily unused portion of the
Revolving Commitment Amount.  Such commitment fees shall be payable by the
Borrower in arrears on each Quarterly Payment Date, commencing with the first
such day following the Closing Date and on the Revolving Commitment Termination
Date.
 
SECTION 3.3.2  Letter of Credit Fees.  (a) The Borrower agrees to pay the Agent,
for the account of each Lender pro-rata on the basis of its Revolving
Commitment, a fee in respect of each Letter of Credit computed at the Applicable
Margin for LIBO Rate Loans on the average daily stated amount of such Letter of
Credit (computed on the basis of a 360-day year for the actual days elapsed),
such fee to be due and payable quarterly in arrears on each Quarterly Payment
Date and on the Revolving Commitment Termination Date.
 
(b) The Borrower shall pay to the Letter of Credit Issuer a letter of credit
fronting fee for each Letter of Credit issued by the Letter of Credit Issuer
equal to 1/8 of 1% of the face amount (or increased face amount) of such Letter
of Credit.  Such Letter of Credit fronting fee shall be due and payable on each
date of issuance (or date of increase) of a Letter of Credit.
 
(c)  The Borrower agrees to pay directly to the Letter of Credit Issuer upon
each issuance of, drawing under, and/or amendment of, a Letter of Credit issued
by it in such amount as shall at the time of such issuance, drawing or amendment
be the administrative charge which the Letter of Credit Issuer is customarily
charging for issuances of, drawing under or amendments of, letters of credit
issued by it.


31

--------------------------------------------------------------------------------




SECTION 3.3.3  Agency Fees.  The Borrower shall pay to the Agent the fees agreed
to by Agent and the Borrower in a fee letter dated May 7, 2009, or as otherwise
agreed to in writing by the Borrower and the Agent, when and as due.
 
ARTICLE IV
 
LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1  LIBO Rate Lending Unlawful.  If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Lenders, be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority asserts that it is unlawful, for such Lender to
make, continue or maintain any Loan as, or to convert any Loan into, a LIBO Rate
Loan of a certain type, subject to the provisions of Section 4.11 hereof, the
obligations of all Lenders to make, continue, maintain or convert any such Loans
shall, upon such determination, forthwith be suspended until such Lender shall
notify the Agent that the circumstances causing such suspension no longer exist,
and all LIBO Rate Loans of such type shall automatically convert into Base Rate
Loans at the end of the then current Interest Periods with respect thereto or
sooner, if required by such law or assertion.
 
SECTION 4.2  Deposits Unavailable.  If the Agent shall have determined that
 
(a)           Dollar certificates of deposit or Dollar deposits, as the case may
be, in the relevant amount and for the relevant Interest Period are not
available to a Lender in its  relevant market; or
 
(b)           by reason of circumstances affecting a Lender’s relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate Loans of such type,
 
then, upon notice from the Agent to the Borrower and the Lenders, subject to the
provisions of Section 4.11 hereof, the obligations of all Lenders under Section
2.4 and Section 2.5 to make or continue any Loans as, or to convert any Loans
into, LIBO Rate Loans of such type shall forthwith be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
SECTION 4.3  Increased LIBO Rate Loan Costs, etc.  The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBO Rate Loans, subject to the provisions of Section 4.11
hereof.  Such Lender shall promptly notify the Agent and the Borrower in writing
of the occurrence of any such event, such notice to state, in reasonable detail,
the reasons therefor and the additional amount required fully to compensate such
Lender for such increased cost or reduced amount.  Such additional amounts shall
be payable by the Borrower directly to such Lender within five days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
be conclusive and binding on the Borrower; provided, however, in no event shall
Borrower be obligated to pay increased costs for a period greater than 180 days
prior to the date of receipt of such notice.
 
32

--------------------------------------------------------------------------------


 
SECTION 4.4  Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of;
 
(a)           any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise;
 
(b)           any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor; or
 
(c)           any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/ Conversion Notice therefor;
 
then, subject to the provisions of Section 4.11 hereof, upon the written notice
of such Lender (which notice shall be delivered within thirty days of the
incurrence thereof by such Lender) to the Borrower (with a copy to the Agent),
the Borrower shall, within five days of its receipt thereof, pay directly to
such Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense.  Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower.
 
SECTION 4.5  Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Person controlling such Lender,
and such Lender determines (in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of its
Revolving Commitment or the Loans made by such Lender is reduced to a level
below that which such Lender or such controlling Person could have achieved but
for the occurrence of any such circumstance, then, in any such case upon notice
from time to time by such Lender to the Borrower, subject to the provisions of
Section 4.11 hereof, the Borrower shall immediately pay directly to such Lender
additional amounts sufficient to compensate such Lender or such controlling
Person for such reduction in rate of return.  A statement of such Lender as to
any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower.  In determining such amount, such Lender may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable; provided, however, in no event shall Borrower
be obligated to pay increased costs for a period greater than 180 days prior to
the date of receipt of the notice required by this Section 4.5.
 
33

--------------------------------------------------------------------------------


 
SECTION 4.6  Taxes.  All payments by the Borrower of principal of, and interest
on, the Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will:
 
(a)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
(b)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
authority; and
 
(c)           pay to the Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against the Agent or any Lender
with respect to any payment received by the Agent or such Lender hereunder, the
Agent or such Lender may pay such Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses, other than
those penalties, interest or expenses which are due to any delay by Agent or any
Lender) as is necessary in order that the net amount received by such person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such person would have received had not such Taxes been
asserted.
 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, the
Borrower shall indemnify the Lenders for any incremental Taxes, interest or
penalties that may become payable by any Lender as a result of any such
failure.  For purposes of this Section 4.6, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.
 
Upon the request of the Borrower or the Agent, each Lender that is organized
under the laws of a jurisdiction other than the United States shall, prior to
the due date of any payments under the Notes, execute and deliver to the
Borrower and the Agent, on or about the first scheduled payment date in each
Fiscal Year, one or more (as the Borrower or the Agent may reasonably request)
United States Internal Revenue Service Forms 4224 or Forms 1001 or such other
forms or documents (or successor forms or documents), appropriately completed,
as may be applicable to establish the extent, if any, to which a payment to such
Lender is exempt from withholding or deduction of Taxes.
 
34

--------------------------------------------------------------------------------


 
SECTION 4.7  Payments, Computations, etc.  Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement, the Notes or any other
Loan Document shall be made by the Borrower to the Agent for the pro rata
account of the Lenders entitled to receive such payment.  All such payments
required to be made to the Agent shall be made, without setoff, deduction or
counterclaim, not later than 11:00 a.m., Chicago  time, on the date due, in same
day or immediately available funds, to such account as the Agent shall specify
from time to time by notice to the Borrower.  Funds received after that time
shall be deemed to have been received by the Agent on the next succeeding
Business Day.  The Agent shall promptly remit in same day funds to each Lender
its share, if any, of such payments received by the Agent for the account of
such Lender.  All interest and fees shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period for which such interest or fee is payable over a year
comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365 days
or, if appropriate, 366 days).  Whenever any payment to be made shall otherwise
be due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest Period”
with respect to LIBO Rate Loans) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.
 
SECTION 4.8  Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4 and 4.5) in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of:
 
(a)           the amount of such selling Lender’s required repayment to the
purchasing Lender
 
to
 
(b)           the total amount so recovered from the purchasing Lender);
 
of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered.  The Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation.  If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.
 
35

--------------------------------------------------------------------------------


 
SECTION 4.9  Setoff.  Each Lender shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 8.1.9  or, with the consent of
the Required Lenders, upon the occurrence of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) the Borrower
hereby grants to each Lender a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Lender; provided, however, that any such
appropriation and application shall be subject to the provisions of Section
4.8.  Each Lender agrees promptly to notify the Borrower and the Agent after any
such setoff and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Lender may have.
 
SECTION 4.10  Use of Proceeds.  The Borrower shall apply the proceeds of each
Borrowing in accordance with the fourth recital; without limiting the foregoing,
no proceeds of any Loan will be used to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
 
SECTION 4.11  Changes to Other Branches; Equal Treatment of Borrower.  If a
Lender claims any additional amounts payable or that its is unable to make LIBO
Rate Loans available, as described more fully in Sections 4.1 through 4.5
hereof, such Lender shall (i) use its reasonable efforts (consistent with legal
and regulatory restrictions) to avoid the need for paying such additional
amounts or such unavailability, including changing the jurisdiction of its
applicable lending office or moving the applicable Loan(s) to an Affiliate or
Subsidiary; provided, that the taking of any such action would not, in the
reasonable judgment of such Lender, be disadvantageous to such Lender and (ii)
treat the Borrower, with respect to all such issues, in a manner consistent with
the treatment of other similarly situated borrowers with respect to such issues.
 
SECTION 4.12  Replacement of Lenders.  Within fifteen (15) days after receipt by
Borrower of written notice and demand from any Lender for payment pursuant to
Section 4.5 or 4.6 (any such Lender demanding such payment being referred to
herein as an “Affected Lender”), Borrower may, at its option, notify Agent and
such Affected Lender of its intention to obtain, at Borrower's expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender, which
Replacement Lender shall be reasonably satisfactory to Agent.  In the event
Borrower obtains a Replacement Lender that will refinance all outstanding
Obligations owed to such Affected Lender and assume its Commitments hereunder
within ninety (90) days following notice of Borrower's intention to do so, the
Affected Lender shall sell and assign all of its rights and delegate all of its
obligations under this Agreement to such Replacement Lender in accordance with
the provisions of Section 10.11.1, provided that Borrower has reimbursed such
Affected Lender for any administrative fee payable pursuant to Section 10.11.1
and, in any case where such replacement occurs as the result of a demand for
payment pursuant to Section 4.5 or 4.6, paid all amounts required to be paid to
such Affected Lender pursuant to subsection 4.5 or 4.6 through the date of such
sale and assignment.
 
36

--------------------------------------------------------------------------------


 
ARTICLE V
 
CONDITIONS TO BORROWING
 
SECTION 5.1  Initial Borrowing.  The obligations of the Lenders to fund the
initial Borrowing and the Term Loan and the Letter of Credit Issuer to issue,
and the Lenders to participate in, any letter of Credit, shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 5.1. The parties hereto acknowledge and agree that the date of
this Agreement and the other Loan Documents shall be August 31, 2009, provided,
the conditions set forth in Sections 5.1.9 and 5.1.16 shall occur on September
1, 2009.
 
SECTION 5.1.1  Authorization Documents.  For each Credit Party, such Person’s
(i) charter (or similar formation document), certified by the appropriate
governmental authority, (ii) good standing certificates in its state of
incorporation (or formation) and in each other state requested by Agent, (iii)
bylaws (or similar governing document), (iv) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of this Agreement, the Notes and each other
Loan Documents to which it is party and the transactions contemplated thereby,
and (v) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement, the Notes and each other Loan Document, all
certified by its secretary or an assistant secretary (or similar officer) as
being in full force and effect without modification.  Each Lender may
conclusively rely upon such certification until it shall have received a further
certificate of the secretary or assistant secretary (or similar officer) of such
Credit Party canceling or amending such prior certificate.
 
SECTION 5.1.2  Executed Signature Pages to Agreement.  Execution of this
Agreement and delivery of executed signature pages to this Agreement by the
Borrower, each Lender and the Agent.
 
SECTION 5.1.3  Delivery of Notes.  The Agent shall have received, for the
account of each Lender, its Notes duly executed and delivered by the Borrower.
 
SECTION 5.1.4  Applicable Margin.  The Agent shall receive a certificate,
executed by an Authorized Officer of the Borrower, delineating the Applicable
Margin after giving pro forma effect to the Loans to be incurred on the Closing
Date.
 
SECTION 5.1.5  Guarantee and Collateral Agreement.  The Agent shall have
received the Guarantee and Collateral Agreement, dated the date hereof, duly
executed by each Credit Party thereto, together with:
 
(a)           acknowledgment copies of properly filed Uniform Commercial Code
financing statements naming the relevant Credit Party as the debtor and the
Agent as the secured party, or other similar instruments or documents, filed
under the Uniform Commercial Code of all jurisdictions as may be necessary or,
in the opinion of the Agent, desirable to perfect the security interest of the
Agent pursuant to the Guarantee and Collateral Agreement;
 
37

--------------------------------------------------------------------------------




(b)           executed copies of proper Uniform Commercial Code Form UCC-3
termination statements, if any, necessary to release all Liens and other rights
of any Person:


(i)  in any collateral described in the Guarantee and Collateral Agreement
previously granted by any Person, and


(ii)  securing any of the Indebtedness identified in Part A of Schedule 6.17,
together with such other Uniform Commercial Code Form UCC-3 termination
statements as the Agent may reasonably request from such Credit Party;


(c)           copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-11), or a similar search report certified by a party acceptable
to the Agent, dated a date reasonably near to the date of the initial Borrowing,
listing all effective financing statements which name each Credit Party (under
its present name and any previous names) as the debtor and which are filed in
the jurisdictions in which filings were made pursuant to clause (a) above,
together with copies of such financing statements (none of which (other than
those described in clause (a), if such Form UCC-11 or search report, as the case
may be, is current enough to list such financing statements described in clause
(a)) shall cover any collateral described in the Guarantee and Collateral
Agreement); and


(d)           to the extent certificated, stock certificates, accompanied by
undated stock powers duly executed in blank, and promissory notes, duly endorsed
in blank, required to be delivered to the Agent pursuant to the Guarantee and
Collateral Agreement.


SECTION 5.1.6  Intellectual Property Assignment.  The Agent shall have received
executed counterparts of an Intellectual Property Assignment, dated the date
hereof, duly executed by each Credit Party.
 
SECTION 5.1.7  Opinions of Counsel.  The Agent shall have received opinions,
dated the date of the initial Borrowing and addressed to the Agent and all
Lenders, from DLA Piper LLP (US), counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit E hereto.
 
SECTION 5.1.8  Agreements.  The Agent shall have received true and correct
copies, certified as such by an Authorized Officer of the Borrower, of each
agreement governing Indebtedness listed on Schedule 6.17.
 
SECTION 5.1.9  Closing Fees, Expenses, etc.  The Agent shall have received for
its own account, or for the account of each Lender, as the case may be, all
fees, costs and expenses due and payable on the Closing Date pursuant to Section
3.3 and, to the extent invoiced on such date, Section 10.3 (including, without
limitation, the reasonable fees and expenses of Winston & Strawn).
 
38

--------------------------------------------------------------------------------


 
SECTION 5.1.10  Certificate. A certificate signed by the chief financial officer
or chief executive officer of the Borrower, dated as of the Closing Date and
after giving effect to this Agreement:
 
(i)           stating that the representations and warranties contained in
Article VI are true and correct on and as of such date as though made on and as
of such date; and
 
(ii)          stating that no Default or Event of Default exists.
 
SECTION 5.1.11  Disclosure Schedules. Copies of the Schedules to this Agreement.
 
SECTION 5.1.12  Insurance.  Certificates or other evidence of insurance in
effect as required by Section 7.1.4, with endorsements naming Agent and Lenders
as lenders’ loss payee and/or additional insured, as applicable.
 
SECTION 5.1.13  Financials. The Agent shall have received (i) unaudited
financial statements for the Borrower through June 30, 2009, (ii) financial
projections through the Maturity Date in form and substance satisfactory to the
Agent and (iii) a pro forma consolidated balance sheet of the Borrower as of
June 30, 2009 but giving pro forma effect to the Term Loan and Borrowings.
 
SECTION 5.1.14  No Material Adverse Change. There shall have been no material
adverse change in the business, assets, liabilities, operations, condition
(financial or otherwise) or prospects of the Borrower, together with its
Subsidiaries, taken as a whole.
 
SECTION 5.1.15  Consents.  Evidence that all necessary consents, permits,
licenses and approvals (governmental or otherwise) required for the execution,
delivery and performance by each Credit Party of this Agreement, the Notes and
each other Loan Document have been duly obtained and are in full force and
effect.
 
SECTION 5.1.16  Repayment of Exiting Lenders.  Each Person which was a lender
under the Sixth Amended and Restated Credit Agreement and which is not a Lender
hereunder shall have been paid any amounts due and owing to such Person under
the Sixth Amended and Restated Credit Agreement as of the date hereof.
 
SECTION 5.1.17  No Material Litigation. As of the Closing Date, no Credit Party
shall be party to any litigation which would be material to the Credit Parties
take as a whole.
 
SECTION 5.1.18  Other Documents. Such other customary approvals, opinions,
documents or materials as the Agent may reasonably request.
 
SECTION 5.2  All Borrowings and Letters of Credit.  The obligation of each
Lender to fund the Term Loan and any Loan on the occasion of any Borrowing
(including the initial Borrowing) and the obligation of the Letter of Credit
Issuer to issue any Letter of Credit shall be subject to the satisfaction of
each of the conditions precedent set forth in this Section 5.2.
 
39

--------------------------------------------------------------------------------


 
SECTION 5.2.1  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Borrowing (but, if any Default of the nature referred
to in Section 8.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds thereof) the following statements shall be true and correct:
 
(a)           the representations and warranties set forth in Article VI shall
be true and correct with the same effect as if then made (unless stated to
relate solely to an early date, in which case such representations and
warranties shall be true and correct as of such earlier date); and


(b)           no Default or Event of Default shall have then occurred and be
continuing.


SECTION 5.2.2  Borrowing Request; LC Notice.  The Agent shall have received a
Borrowing Request for such Borrowing or LC Notice for the issuance of a Letter
of Credit.  Each of the delivery of a Borrowing Request or LC Notice, as the
case may be, and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance of such Letter of Credit, as the case may be, shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or the issuance of such Letter of Credit, as the case may
be  (both immediately before and after giving effect to such Borrowing and the
application of the proceeds thereof or the issuance of such Letter of Credit, as
the case may be,) the statements made in Section 5.2.1 are true and correct.
 
SECTION 5.2.3  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of each Credit Party shall be reasonably
satisfactory in form and substance to the Agent and its counsel; the Agent and
its counsel shall have received all information, approvals, opinions, documents
or instruments as the Agent or its counsel may reasonably request.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Agent to enter into this Agreement and to
make Loans hereunder, the Borrower represents and warrants unto the Agent and
each Lender as set forth in this Article VI.
 
SECTION 6.1  Organization, etc.  The Borrower and each of its Subsidiaries is
validly organized and existing and in good standing under the laws of the State
of its organization, is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction where the nature of its business
requires such qualification, and has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under this Agreement, the Notes and each other Loan
Document to which it is a party and to own and hold under lease its property and
to conduct its business substantially as currently conducted by it.
 
40

--------------------------------------------------------------------------------


 
SECTION 6.2  Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower and each of its Subsidiaries of this Agreement,
the Notes and each other Loan Document executed or to be executed by it, are
within each such Credit Party’s  powers, have been duly authorized by all
necessary corporate action, and do not:
 
(a)           contravene such Credit Party’s Organizational Documents;
 
(b)           contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting such Credit Party,
which contravention reasonably would be expected to have a Material Adverse
Effect; or
 
(c)           result in, or require the creation or imposition of, any Lien on
any of such Credit Party’s properties other than a Permitted Lien.
 
SECTION 6.3  Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by any Credit Party, including, without limitation, the Borrower,
of this Agreement, the Notes or any other Loan Document to which it is a party,
other than as described in Schedule 6.3 which have been obtained or delivered on
or prior to the Closing Date.  Neither the Borrower nor any of its Subsidiaries,
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
SECTION 6.4  Validity, etc.  This Agreement constitutes, and the Notes and each
other Loan Document executed by each Credit Party thereto will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except that the validity or enforceability of any such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or by
equitable principles, whether enforcement thereof is sought in a court of law or
equity.
 
SECTION 6.5  Financial Information.  The audited financial statements of the
Borrower and its Subsidiaries on a consolidated basis as of December 31, 2008,
and the unaudited financial statements of the Borrower and its Subsidiaries on a
consolidated basis as of June 30, 2009, copies of which have been furnished to
the Agent and each Lender, have been prepared in accordance with GAAP
consistently applied (subject to ordinary, good faith year end audit
adjustments), and present fairly the consolidated financial position of the
Persons  covered thereby as at the dates thereof and the results of their
operations for the periods then ended.
 
SECTION 6.6  No Material Adverse Change. Since December 31, 2008, there has been
no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Borrower and its Subsidiaries taken as
a whole.
 
SECTION 6.7  Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of  the Borrower, threatened litigation, action, proceeding, or
labor controversy affecting any Credit Party, or any of their respective
properties, businesses, assets or revenues, or any Person who provided health
care services under contract with any Credit Party, which reasonably would be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement, the Notes or any other
Loan Document.
 
41

--------------------------------------------------------------------------------


 
SECTION 6.8  Subsidiaries.
 
The Borrower has no Subsidiaries, except those Subsidiaries:
 
(i)           which are identified in Schedule 6.8; or


(ii)          which are permitted to have been formed or acquired by the
Borrower in accordance with Section 7.1.12, 7.2.5 or 7.2.8.


SECTION 6.9  Ownership of Properties.  The Borrower and each of its Subsidiaries
owns good and marketable title (or valid leasehold title, with respect to
leasehold estates) to all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section
7.2.3.
 
SECTION 6.10  Taxes.  Except as described on Schedule 6.10, the Borrower and
each of its Subsidiaries has filed all tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges thereby
shown to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
 
SECTION 6.11  Pension and Welfare Plans.  During the twelve-consecutive-month
period prior to the Closing Date and prior to the date of any Borrowing
hereunder, no steps have been taken to terminate any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA.  No condition exists or event
or transaction has occurred with respect to any Pension Plan which reasonably
would be expected to result in the incurrence by the Borrower or any member of
the Controlled Group of any material liability, fine or penalty.  Neither the
Borrower nor any member of the Controlled Group has any contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
 
SECTION 6.12  Environmental Warranties.
 
(a) All facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its  Subsidiaries have been, and continue to
be, owned or leased by the Borrower and its Subsidiaries in material compliance
with all applicable Environmental Laws.
 
(b)           There have been no past (which have not been remedied or
resolved), and there are no pending or, to the best knowledge of the Borrower,
threatened:
 
(i)  claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged material
violation of any Environmental Law, or
 
42

--------------------------------------------------------------------------------


 
(ii)  complaints, notices or inquiries to the Borrower or any of
its  Subsidiaries regarding potential material liability under any Environmental
Law.
 
(c)           There have been no Releases of Hazardous Materials at, on or under
any property now or previously owned or leased by the Borrower or any of
its  Subsidiaries that, singly or in the aggregate, have, or would reasonably be
expected to have, a Material Adverse Effect.
 
(d)           The Borrower  and its Subsidiaries have been issued and are in
material compliance with all material permits, certificates, approvals, licenses
and other material authorizations relating to environmental matters and
necessary or desirable for their businesses.
 
(e)           No property now or previously owned or leased by the Borrower or
any of its  Subsidiaries is listed or proposed for listing (with respect to
owned property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up.
 
(f)           There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries.
 
(g)           Neither the Borrower nor any of its Subsidiaries has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which reasonably would be expected to lead to material claims
against the Borrower or such Subsidiary thereof for any remedial work, damage to
natural resources or personal injury, including claims under CERCLA.
 
(h)           To the best of the Borrower’s knowledge after due inquiry, there
are no polychlorinated biphenyls or friable asbestos present at any property now
or previously owned or leased by the Borrower or any of its Subsidiaries.
 
(i)           No conditions exist at, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries which, with the
passage of time, or the giving of notice or both, reasonably would be expected
to give rise to any material liability under any Environmental Law.
 
SECTION 6.13  Regulations T, U and X.  Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Loans or any Letter
of Credit will be used for a purpose which violates, or would be inconsistent
with, F.R.S. Board Regulation U or X.  Terms for which meanings are provided in
F.R.S. Board Regulation T, U or X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.
 
43

--------------------------------------------------------------------------------


 
SECTION 6.14  Accuracy of Information.  All factual information heretofore or
contemporaneously furnished by or on behalf of  any Credit Party in writing to
the Agent or any Lender for purposes of or in connection with this Agreement or
any transaction contemplated hereby is, and all other such factual information
hereafter furnished by or on behalf of any Credit Party to the Agent or any
Lender will be, true and accurate in every material respect on the date as of
which such information is dated or certified and as of the date of execution and
delivery of this Agreement by the Agent and such Lender, and such information is
not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading.
 
SECTION 6.15  Solvency.  As of the Closing Date, after giving effect to the
consummation of the transaction contemplated by the Loan Documents and the
payment of all fees, costs and expenses payable by the Borrower with respect to
the transactions contemplated by the Loan Documents, the Borrower and its
Subsidiaries are Solvent on a consolidated basis.
 
SECTION 6.16  Collateral Documents.
 
(a)  Subject to the provisions of clause (b) below with respect to the
requirement of the Agent to maintain possession as the Pledged Collateral, the
provisions of each of the Collateral Documents are effective to create in favor
of the Agent for the benefit of the Lenders and the Agent, a legal, valid and
enforceable first priority security interest in all right, title and interest of
each Credit Party in the Collateral described therein; and financing statements
have been filed in the offices in all of the jurisdictions listed in the
schedule to the Guarantee and Collateral Agreement, and each Intellectual
Property Assignment has been filed in the U.S. Patent and Trademark Office and
the U.S. Copyright Office.
 
(b)           The provisions of the Guarantee and Collateral Agreement are
effective to create, in favor of the Agent for the benefit of the Lenders and
the Agent, a legal, valid and enforceable first priority security interest in
all of the Collateral described therein; and the Pledged Collateral was
delivered to the Agent or its nominee in accordance with the terms thereof.  The
Lien on the Pledged Collateral granted pursuant to the Guarantee and Collateral
Agreement constitutes a perfected, first priority security interest in all
right, title and interest of each applicable Credit Party in the Pledged
Collateral described therein, prior and superior to all other Liens and
interests, provided the Agent maintains possession of the Pledged Collateral for
the term of the Guarantee and Collateral Agreement.
 
(c)           All representations and warranties of each Credit Party contained
in the Collateral Documents are true and correct as of the date on which made,
except to the extent such representations pertain to a prior date, in which case
such representations and warranties are true and correct as of such prior date.
 
SECTION 6.17  Indebtedness.  Attached hereto as Schedule 6.17 is a complete and
correct list of all Indebtedness of the Borrower and its Subsidiaries
outstanding on the Closing Date, showing the aggregate principal amount which
was outstanding as of July 31, 2009.  The Borrower has delivered or caused to be
delivered to the Agent a true and complete copy of each instrument evidencing
any Indebtedness listed on Schedule 6.17 and of each document pursuant to which
any of such Indebtedness was issued.
 
44

--------------------------------------------------------------------------------


 
SECTION 6.18  Other Agreements/Program Eligibility.  Neither the Borrower nor
any of its Subsidiaries (and to the knowledge of the Borrower's officers, no
Minority ASC Entity) is in default in the performance, observance or fulfillment
of any obligation, covenant or condition contained in or applicable with respect
to any Medicaid Provider Agreement, Medicare Provider Agreement, other agreement
or instrument to which the Borrower or a Subsidiary is a party with a third
party payor, or participation in Medicare, Medicaid or any other third-party
payor program in which the Borrower or a Subsidiary participates, which default,
if not remedied within any applicable grace period, reasonably would be expected
to (A) in the case of any Medicaid Provider Agreement or third party payor
agreement other than a national third party payor agreement (i) result in the
revocation, termination, cancellation, suspension or non-renewal of Medicaid
Certification, any similar certification of a material third party not involved
in a national third party payor agreement, if any, a Medicaid Provider Agreement
or agreement with a third party payor which is not party to a national third
party payor program with the Borrower or any Subsidiary of the Borrower, or
eligibility to participate, directly or indirectly, in Medicaid or material
third party payor programs which are not national third party payor programs of
the Borrower and its Subsidiaries, and (ii) have a Material Adverse Effect, or
(B) in the case of any Medicare Provider Agreement or material national third
party payor agreement, (i) result in the revocation, termination, cancellation,
suspension or non-renewal of Medicare Certification, any similar certification
of a material national third party payor contract or agreement, a Medicare
Provider Agreement or material national agreement with a third party payor, or
eligibility to participate, directly or indirectly, in Medicare or material
national third party payor programs and (ii) have a Material Adverse Effect.
 
SECTION 6.19  Reimbursement from Third Party Payors.  The accounts receivable of
the Borrower and each of its Subsidiaries (and to the knowledge of the
Borrower's officers, each Minority ASC Entity) have been and will continue to be
adjusted reasonably to reflect reimbursement experiences with and policies of
third party payors such as Medicare, Medicaid, Blue Cross/Blue Shield, private
insurance companies, health maintenance organizations, preferred provider
organizations, alternative delivery systems, managed care systems, government
contracting agencies and other third party payors.  In particular, accounts
receivable relating to such third party payors do not and shall not exceed
amounts any obligee is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to its usual charges.
 
SECTION 6.20  Legal Compliance.  The Borrower and each of its Subsidiaries (and
to the knowledge of the Borrower's officers, each Minority ASC Entity) have duly
complied and are in compliance with all Fraud and Abuse Laws; all applicable
state laws and regulations regarding certificate of need and state licensure;
HIPAA and state laws and regulations regarding privacy; and all other
requirements, restrictions and prohibitions of law, including, without
limitation, any statute, law, treaty, rule, regulation, manual, guideline, rule
of professional conduct, or order, decree, writ, injunction or other
determination of an arbitrator, court or other governmental authority, in each
case applicable to or binding upon such Person or any of its property or to
which such person or its property is subject and having the force of law, other
than those noncompliance with which would not reasonably be expected to have a
Material Adverse Effect.
 
45

--------------------------------------------------------------------------------


 
SECTION 6.21  Licensing and Accreditation.  Each of the Borrower and each of its
Subsidiaries (and to the knowledge of the Borrower's officers, each Minority ASC
Entity) has, to the extent applicable (A), (i) obtained (or been duly assigned)
all required certificates of need (other than as described on Schedule 6.21) or
determinations of need, as required by the relevant state governmental
authority, for the acquisition, construction, expansion of, investment in or
operation of its businesses or facilities as currently operated; (ii) obtained
and maintains in good standing all required licenses; (iii) to the extent
customary in the industry and geographic market in which it is engaged, obtained
and maintains accreditation from all generally recognized accrediting agencies;
(iv) obtained and maintains Medicaid Certification, Medicare Certification and
any similar third party payor certification, if any; and (v) entered into and
maintains in good standing, if applicable, its Medicaid Provider Agreement and
its agreements with third party payors, the failure of any of which has, or
could reasonably be expected to have, a Material Adverse Effect; and (B), (i)
obtained and maintains Medicare Certification where the failure to obtain or
maintain could reasonably be expected to have a Material Adverse Effect and (ii)
entered into and maintains in good standing its Medicare Provider Agreement
where the failure to enter into and maintain has, or could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 6.22  Insurance.  Except as set forth on Schedule 6.22, Borrower and
each other Credit Party and their respective properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such other Credit  Party
operates.
 
SECTION 6.23  Intellectual Property.  Borrower and each other Credit Party owns
and possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
business of Borrower and the other Credit Parties, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.24  Subordination Provisions.  The (A) subordination provisions
contained in all notes, debentures and other instruments entered into or issued
in respect of Subordinated Debt are enforceable against the issuer of the
respective security and the holders thereof in accordance with their respective
terms, and the Loans and all other Obligations are within the definitions of
“Senior Indebtedness”, or other comparable definition, included in such
provisions and (B) subordination provisions contained in the Convertible Note
Documents are enforceable against the holders thereof and the Loans and all
other Obligations are “Senior Debt” (or other comparable definition) as defined
in the Convertible Note Documents and there is no Indebtedness other than the
Loans and Obligations which is “Designated Senior Indebtedness” (or other
comparable definition) of the Borrower outstanding.
 
SECTION 6.25  RICO.  None of the Borrower nor any of its Subsidiaries is engaged
in or has engaged in any course of conduct that reasonably would be expected to
subject any of their respective properties to any Lien, seizure or other
forfeiture under any criminal law, racketeer influenced and corrupt
organizations law, civil or criminal, or other similar laws.
 
46

--------------------------------------------------------------------------------


 
SECTION 6.26  No Default.  (A) No Event of Default or Default exists or would
result from the incurrence by any Credit Party of any Indebtedness hereunder or
under any other Loan Document and (B) no Default (as defined in the Convertible
Note Documents) currently exists.
 
SECTION 6.27  Full Disclosure.  No information contained in this Agreement, any
of the other Loan Documents, financial statements or other reports from time to
time delivered hereunder or any written statement furnished by or on behalf of
any Credit Party to Agent or any Lender pursuant to the terms of this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.  The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents are currently fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Liens.
 
SECTION 6.28  Capitalization.  All issued and outstanding equity securities of
the Credit Parties (other than Borrower) are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of Agent, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of
securities.  Schedule 6.28 sets forth the authorized equity securities of each
Credit Party as of the Closing Date.  As of the Closing Date, except as set
forth on Schedule 6.28, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any equity interests of
Borrower or any other Credit Party.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.1  Affirmative Covenants.  The Borrower agrees with the Agent and each
Lender that, until all Revolving Commitments have terminated and all Obligations
have been paid and performed in full, each Credit Party will perform the
obligations set forth in this Section 7.1 applicable to such Credit Party.
 
SECTION 7.1.1  Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to each Lender and the Agent copies of
the following financial statements, reports, notices and information:
 
(a)           as soon as available and in any event within 45 days (i) after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower, to the extent prepared to comply with SEC requirements, a copy of the
SEC Form 10-Qs filed by the Borrower with the SEC for each such quarterly
period, or if no such Form 10-Q was so filed by the Borrower with respect to any
such quarterly period, consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by the Authorized Officer
of the Borrower and (ii) after the end of each Fiscal Year of the Borrower, a
summary profit and loss statement of each ASC Subsidiary which shows actual
results compared to budget and prior year;

 
47

--------------------------------------------------------------------------------

 
(b)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, to the extent prepared to comply with SEC
requirements, a copy of the SEC Form 10-K filed by the Borrower with the SEC for
such Fiscal Year, or, if no such Form 10-K was so filed by the Borrower for such
Fiscal Year, a copy of the annual audit report for such Fiscal Year for the
Borrower and its Subsidiaries including therein consolidated balance sheets of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and
consolidated statements of earnings and cash flow of  the Borrower  and its
Subsidiaries for such Fiscal Year, certified (without any Impermissible
Qualification) by Borrower’s independent public accountants;
 
(c)           within five business days of becoming available, a copy of any
management letter (or other correspondence from Borrower's independent public
accountants reasonably satisfactory to Agent) delivered to Borrower by
Borrower’s independent public accountants in connection with the audit of
Borrower’s financial statements for such previous Fiscal Year;
 
(d)           as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters during a Fiscal Year, and within 90
days after the end of each Fiscal Year, a certificate, executed by the chief
financial officer and/or principal accounting officer of the Borrower, showing
(in reasonable detail and with appropriate calculations and computations in all
respects satisfactory to the Agent) compliance with the financial covenants set
forth in Section 7.2.4.;
 
(e)           as soon as practicable, and in any event not later than 30 days
following the commencement of each Fiscal Year, consolidated financial
projections for Borrower and its Subsidiaries for such Fiscal Year prepared in a
manner consistent with the projections delivered by Borrower to Lenders prior to
the Closing Date or otherwise in a manner reasonably satisfactory to Agent.
 
(f)           as soon as possible and in any event within three Business Days
after the occurrence of each Default, a statement of the chief financial officer
and/or principal accounting officer of the Borrower setting forth details of
such Default and the action which the Borrower has taken and proposes to take
with respect thereto;
 
(g)           as soon as possible and in any event within three Business Days
after (x) the occurrence of any adverse development with respect to any
litigation, action, proceeding, or labor controversy described in Section 6.7 or
(y) the commencement of any labor controversy, litigation, action, proceeding of
the type described in Section 6.7, any of which reasonably would be expected to
have a Material Adverse Effect, notice thereof and copies of all documentation
relating thereto;
 
(h)           promptly, but not later than five days after the date of filing
with the SEC, copies of all financial statements and reports that Borrower sends
to its shareholders, and copies of all financial statements and regular,
periodical or special reports (including Forms 10-K and 10-Q) that Borrower or
any of its Subsidiaries may make to, or file with, the SEC (including, without
limitation, pursuant to Section 7.2.9(b)) or any national securities exchange;
 
 
48

--------------------------------------------------------------------------------

 
 
(i)           immediately upon becoming aware of the institution of any steps by
the Borrower or any other Person to terminate any Pension Plan, or the failure
to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under Section 302(f) of ERISA, or the taking
of any action with respect to a Pension Plan which reasonably would be expected
to result in the requirement that the Borrower furnish a bond or other security
to the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which reasonably would be expected to result in the incurrence
by the Borrower of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower with respect to any
post-retirement Welfare Plan benefit, notice thereof and copies of all
documentation relating thereto;
 
(j)           immediately upon becoming aware of any dispute, litigation or
other proceedings being instituted against any Credit Party to suspend, revoke
or terminate any Medicaid Provider Agreement, Medicaid Certification, Medicare
Provider Agreement,  Medicare Certification, eligibility to participate in
Medicare or Medicaid, or agreement with or certification by, if any, or
eligibility to participate in a program of a third party payor, or any subpoena
or investigation by a governmental authority, including without limitation CMS,
the Office of Inspector General of the Department of Health and Human Services,
and the Department of Justice, which suspension, revocation, termination or the
results of such subpoena or investigation reasonably would be expected to have a
Material Adverse Effect, promptly deliver to the Agent written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution, subpoena or investigation or other process; or any proceeding
instituted against any Credit Party, or any of their respective officers,
directors, members or managers to exclude any of them from participation in any
Federal or State healthcare program; and
 
(k)           such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Agent may from time to time reasonably request.  To the extent that
any information to be disclosed hereunder is “protected health information” as
defined under HIPAA, the Borrower and its Subsidiaries shall disclose such
information pursuant to the Business Associate Agreement between it and the
Lenders to which it is a party and under its “health care operations” (as
defined in HIPAA) and no Credit Party that is a “covered entity" under HIPAA
shall by contract prohibit disclosure of its protected Health Information to
Lenders that is not otherwise prohibited by HIPAA.
 
SECTION 7.1.2  Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all Fraud and
Abuse Laws; all applicable laws, rules, regulations and orders (including,
without limitation, Medicare Regulations, Medicaid Regulations and the rules and
regulations established by any third party payor), and all applicable corporate
laws including without limitation:

 
49

--------------------------------------------------------------------------------

 
 
(i)            the maintenance and preservation of its corporate existence and
qualification as a foreign corporation, except to the extent no longer necessary
within the reasonable business judgment of the Borrower or such Subsidiary, as
applicable, or if otherwise terminated pursuant to a transaction consummated in
accordance with the provisions of Section 7.2.8; and
 
(ii)           the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
 
(iii)          compliance in all material respects with all federal and state
laws and regulations applicable to health care including, all Fraud and Abuse
Laws, all laws relating to licensure, certificate of need, state privacy laws
and HIPAA.
 
(b)    the Borrower will further use its commercially reasonable efforts,
subject to applicable laws to assure the compliance in all material respects by
all Minority ASC Entities with all applicable laws, including, but not limited
to all federal and state laws and regulations applicable to health care
including, all Fraud and Abuse Laws, all laws relating to licensure, certificate
of need and HIPAA.
 
SECTION 7.1.3  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its properties
in good repair, working order and condition, and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless the Borrower determines
in good faith that the continued maintenance of any of its properties is no
longer economically desirable.
 
SECTION 7.1.4  Insurance.
 
(a)    Schedule 7.1.4 sets forth as of the date of this Agreement a true and
complete listing of all insurance maintained by the Borrower and each of its
Subsidiaries and each Minority ASC Entity.   The Borrower will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to its properties and business
(including professional liability insurance, comprehensive liability insurance
and business interruption insurance) against at least such casualties and
contingencies and of at least such types and in at least such amounts as are
commercially reasonable which insurance shall name the Agent as loss payee and
an additional insured, and will, upon request of the Agent, furnish to each
Lender at reasonable intervals (provided that, so long as no Event of Default
shall have occurred and be continuing, no such certification shall be required
to be delivered more than once in any Fiscal Year) a certificate of an
Authorized Officer of the Borrower setting forth the nature and extent of all
insurance maintained by the Borrower and its Subsidiaries in accordance with
this Section.
 
(b)    The Borrower will use commercially reasonable efforts to cause each
Practice to maintain medical malpractice insurance at commercially reasonable
levels.

 
50

--------------------------------------------------------------------------------

 
 
SECTION 7.1.5  Books and Records.  The Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Agent and each Lender or any of
their respective representatives, at reasonable times and intervals, upon, so
long as no Event of Default shall exist and be continuing, reasonable prior
notice delivered during regular business hours, to visit all of its offices, to
discuss its financial matters with its officers and independent public
accountant (and the Borrower hereby authorizes such independent public
accountant to discuss the Borrower’s financial matters with each Lender or its
representatives, provided, so long as no Event of Default shall exist or be
continuing, a representative of the Borrower is present) and to examine (and, at
the expense of the Borrower, photocopy extracts from) any of its books or other
corporate records.  The Borrower shall pay any fees of such independent public
accountant incurred in connection with the Agent’s or any Lender’s exercise of
its rights pursuant to this Section provided, however, that so long as no Event
of Default shall exist and be continuing, the Borrower shall not be liable for
the fees and expenses of such independent public accountant related to more than
one visit during any Fiscal Year.  All visits conducted pursuant to this Section
7.1.5 shall be conducted in such a manner so as not to disrupt the business
operations of the applicable office.  All information obtained during any such
visit shall be subject to the provisions of Section 10.11.3.
 
SECTION 7.1.6  Environmental Covenant.  The Borrower will, and will cause each
of its Subsidiaries to:
 
(a)      use and operate all of its facilities and properties in material
compliance with all Environmental Laws, keep all necessary material permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;
 
(b)      immediately notify the Agent and provide copies upon receipt of all
written material claims, complaints, notices or inquiries relating to, the
condition of its facilities and properties or compliance with Environmental
Laws, and shall promptly cure and have dismissed with prejudice to the
reasonable satisfaction of the Agent any actions and proceedings relating to
compliance with Environmental Laws; and
 
(c)       provide such information and certifications which the Agent may
reasonably request from time to time to evidence compliance with this Section
7.1.6.


SECTION 7.1.7  Changes to Certain Agreements.  Without the prior written consent
of the Required Lenders, no Credit Party shall make any amendment, supplement or
modification to any agreements evidencing Subordinated Debt; provided, however,
that any such amendment which conforms with applicable law in all material
respects and is not materially adverse to the interests of the Lenders as
Lenders under the Loan Documents shall be permitted without any consent.  Copies
of such amended agreements shall be delivered promptly to the Agent by the
Borrower.

 
51

--------------------------------------------------------------------------------

 

SECTION 7.1.8  Governmental Licenses.  The Borrower will, and will cause each of
its Subsidiaries to, obtain and maintain all material licenses, certificates of
need, other applicable permits, agreements, certifications and approvals of all
applicable governmental authorities as are required for the conduct of its
business as currently conducted and herein contemplated, Medicaid Certifications
and Medicaid Provider Agreements and Medicare Certifications and Medicare
Provider Agreements and certifications of third party payors the failure of
which has, or could reasonably be expected to have, a Material Adverse Effect.
 
SECTION 7.1.9  Covenants Extending to Other Persons.  The Borrower will, and
will cause each of its Subsidiaries to, use its commercially reasonable efforts,
in accordance with applicable law (which shall include, without limitation, the
exercise of contractual rights and remedies available to the Borrower and its
Subsidiaries) to cause each Non-Wholly Owned ASC Subsidiary, Minority ASC
Entity, Practice or Provider, as appropriate to do with respect to itself, its
business and its assets, each of the things required of a Credit Party in
Sections 7.1.2 through 7.1.8 inclusive, subject, however, in the case of Section
7.1.5 to any laws, rules or regulations concerning the confidentiality of
medical records.
 
SECTION 7.1.10  Solvency.  The Borrower and its Subsidiaries on a consolidated
basis shall at all times be Solvent.
 
SECTION 7.1.11  Further Assurances.
 
(a)    The Borrower shall ensure that all written information, exhibits and
reports furnished to the Agent or the Lenders do not and will not contain any
untrue statement of a material fact and do not and will not omit to state any
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to the Agent and the Lenders and correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgment or recordation thereof.


(b)           Promptly upon request of the Agent or the Required Lenders, the
Borrower shall (and shall cause any of its Subsidiaries to) execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, security
agreements, mortgages, assignments, estoppel certificates, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments the Agent or such
Lenders, as the case may be, may reasonably require from time to time in order
(i) to carry out more effectively the purposes of this Agreement or any other
Loan Document, (ii) to subject any of the properties, rights or interests
covered by any of the Collateral Documents to the Liens intended to be created
by any of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and the Lenders the
rights granted or now or hereafter intended to be granted to the Agent and the
Lenders under any Loan Document or under any other document executed in
connection therewith.


 
52

--------------------------------------------------------------------------------

 

SECTION 7.1.12  New Subsidiaries.  Within 30 Business Days after the date of the
acquisition or creation of any Subsidiary by the Borrower or a Subsidiary of the
Borrower or in the case of a Minority ASC Entity or Non-Wholly Owned ASC
Subsidiary which becomes a Wholly-Owned Subsidiary, such Person will cause to be
delivered to the Agent for the benefit of the Lenders each of the following:
 
(i)  in the case of a Subsidiary other than a Non-Wholly-Owned ASC Subsidiary, a
joinder to the Guarantee and Collateral Agreement;
 
(ii)  in the case of a Subsidiary other than a Non-Wholly-Owned ASC Subsidiary,
if such Subsidiary is a corporation, a limited liability company or a
partnership that has issued certificates evidencing ownership of interests
therein, the capital stock or, if applicable, certificates of ownership of such
limited liability company or partnership, as the case may be, of such Person
pertaining thereto, together with duly executed stock powers or powers of
assignment in blank affixed thereto;
 
(iii)  in the case of a Subsidiary other than a Non-Wholly-Owned ASC Subsidiary,
if such Subsidiary is a limited liability company or a partnership not described
in clause (ii) immediately above, an acknowledgment of security interest of such
limited liability company or partnership, as the case may be, with respect to
the registration of the Lien on membership or partnership interests in such
Subsidiary, as the case may be, of such Person which acknowledgment shall be in
form and substance satisfactory to the Agent;
 
(iv)  a supplement to the appropriate schedules attached to the Collateral
Documents to reflect the acquisition by the Borrower or, a Subsidiary (other
than a Non-Wholly-Owned ASC Subsidiary) of the Borrower, of such Subsidiary,
certified as true, correct and complete by the Authorized Officer of the
relevant Credit Party (provided that the failure to deliver such supplement
shall not impair the rights conferred under the Collateral Documents in after
acquired Collateral and Pledged Collateral);
 
(v)  to the extent requested by Agent in its reasonable discretion, an opinion
or opinions of counsel to the Borrower and such Subsidiary (other than a
Non-Wholly-Owned ASC Subsidiary), dated as of the date of delivery of any of the
documents provided in the foregoing clause (i) and addressed to the Agent and
the Lenders, in form and substance reasonably acceptable to the Agent (which
opinion may include assumptions and qualifications of similar effect to those
contained in the opinions of counsel delivered pursuant to Section 5.1.7), to
the effect that:
 
(A)  such Subsidiary is duly organized, validly existing and in good standing in
the jurisdiction of its organization, has the requisite power and authority to
own its properties and conduct its business as then owned and then proposed to
be conducted and is duly qualified to transact business and is in good standing
in each jurisdiction listed on the schedule attached to such opinion;
 
(B)  the execution, delivery and performance of the Guarantee and Collateral
Agreement, described in clause (i) of this Section 7.1.12, have been duly
authorized by all requisite action (including any required shareholder, member
or partner approval), such agreement has been duly executed and delivered and
constitutes the valid and binding obligation of such Subsidiary, enforceable
against such Subsidiary in accordance with its terms, except to the extent such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to creditors’ rights and
remedies generally, or to general principles of equity, whether enforcement
thereof is considered in a court of law or equity; and

 
53

--------------------------------------------------------------------------------

 
 
(C)  all financing statements, instruments and documents are in a form which is
sufficient to create a security interest in favor of the Agent in the Pledged
Collateral and the Collateral, as the case may be;
 
(vi)  in the case of any Non-Wholly Owned ASC Subsidiary or Minority ASC Entity
that has issued certificates evidencing ownership of interests therein, the
capital stock or, if applicable, certificates of ownership of such limited
liability company or partnership, as the case may be, of such Person owned by
the Borrower or any Subsidiary of the Borrower pertaining thereto, together with
duly executed stock powers or powers of assignment in blank affixed thereto;
 
(vii) current copies of the charter documents, including, limited liability
agreements and certificates of formation, partnership agreements and
certificates of limited partnership, if applicable, and bylaws of such
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, members, partners, or appropriate
committees thereof (and, if required by such charter documents, bylaws or by
applicable laws, of the shareholders, members or partners) of such Subsidiary
authorizing the actions and the execution and delivery of documents described in
this Section 7.1.12 and evidence satisfactory to the Agent (confirmation of the
receipt of which will be provided by the Agent to the Lenders) that such
Subsidiary is Solvent as of such date and after giving effect to the execution
of any of the documents required by clause (i) above.
 
SECTION 7.1.13  Deposit Accounts.  As soon as possible and, in any event, not
later than thirty (30) days following the Closing Date, the Credit Parties shall
have entered into tri-party blocked account agreements with respect to the
accounts listed on Schedule 6 of the Guarantee and Collateral Agreement, in form
and substance reasonably acceptable to Agent.
 
SECTION 7.2  Negative Covenants.  The Borrower agrees with the Agent and each
Lender that, until all Revolving Commitments have terminated and all Obligations
have been paid and performed in full, each Credit Party will perform the
obligations set forth in this Section 7.2.
 
SECTION 7.2.1  Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries, including, without limitation, any New Subsidiary, to,
engage in any business activity, except in (a) the fields of enterprise that
fall within the definition of “Target” herein; and (b) reasonable extensions of
the businesses being engaged in by the Borrower and its Subsidiaries on the
Closing Date.

 
54

--------------------------------------------------------------------------------

 
 
SECTION 7.2.2  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
 
(a)           Indebtedness in respect of the Loans and other Obligations;
 
(b)           Indebtedness, including Subordinated Debt, existing as of the
Closing Date which is identified in Part B of Schedule 6.17, and refinancings
thereof or amendments or modifications that do not have the effect of increasing
the principal amount thereof or changing the amortization thereof (other than to
extend the same) and that are otherwise on terms and conditions no less
favorable to any Credit Party, Agent or any Lender in any material respect, as
determined by Agent, than the terms of the Indebtedness being refinanced,
amended or modified;
 
(c)           Indebtedness in respect of Liens to the extent permitted in
Section 7.2.3(b);
 
(d)           unsecured Indebtedness incurred in the ordinary course of business
(including open accounts extended by suppliers on normal trade terms in
connection with purchases of goods and services, but excluding Indebtedness
incurred through the borrowing of money or Contingent Liabilities);
 
(e)           Indebtedness, in respect of Capitalized Lease Liabilities, at any
one time not to exceed in the aggregate $5,000,000 less the amount of any
Indebtedness which is outstanding and permitted solely under subsection
7.2.3(b);
 
(f)           Indebtedness consisting of intercompany loans, guarantees and
advances made by the Borrower to any Credit Party or by such Credit Party to the
Borrower or another Credit Party (“Credit Party Intercompany Loans”), provided
that (i) if requested by the Agent, the payor Credit Party shall have executed
and delivered to the payee Credit Party a demand note (the “Credit Party
Intercompany Note”) to evidence any such Credit Party Intercompany Loan, which
Credit Party Intercompany Note shall be in form and substance satisfactory to
Agent pledged to the Agent pursuant to the relevant Collateral Documents as
additional collateral security for the Obligations, (ii) the payee Credit Party
shall record all Credit Party Intercompany Loans on its books and records in a
manner satisfactory to Agent, and (iii) at the time any such Credit Party
Intercompany Loan is made by a payee Credit Party and after giving effect
thereto, each of the payee Credit Party and the payor Credit Party shall be
Solvent;
 
(g)           Subordinated Debt of the Borrower issued to the seller of a Target
in connection with a Permitted Acquisition, such Indebtedness to be on terms and
conditions reasonably satisfactory to the Agent (the Agent hereby acknowledges
and agrees that the subordination provisions contained in the Subordinated Debt
existing as of the date hereof are satisfactory);
 
(h)           Subordinated Debt of the Borrower, such Subordinated Debt to
mature no earlier than one year after the Maturity Date and shall otherwise be
on terms and conditions  reasonably satisfactory to the Agent (the Agent hereby
acknowledges and agrees that the subordination provisions contained in the
Subordinated Debt existing as of the date hereof are satisfactory);

 
55

--------------------------------------------------------------------------------

 
 
(i)           Indebtedness of the Borrower constituting unpaid minority
interests to a Provider in connection with a Permitted Acquisition, such
Indebtedness to be on terms and conditions reasonably satisfactory to the Agent;
 
(j)           Indebtedness of a Target which exists at the time such Target is
the subject of a Permitted Acquisition, which Indebtedness is assumed by the
Credit Party which is a party to such Permitted Acquisition and is otherwise
permitted pursuant to this Section 7.2.2;
 
(k)           Indebtedness in an amount not to exceed $8,000,000 in the
aggregate at any one time outstanding and $2,000,000 to any individual Minority
ASC Entity or Non-Wholly Owned Subsidiary at any one time outstanding, in each
case when aggregated with amounts outstanding pursuant to clause (m) below,
consisting of intercompany loans and advances made by the Borrower or any
Subsidiary to any Minority ASC Entity or Non-Wholly Owned Subsidiary or by a
Minority ASC Entity or Non-Wholly Owned Subsidiary to the Borrower or any other
Subsidiary (“Non-Credit Party Intercompany Loans”), provided that (i) the payor
shall have executed and delivered to the payee a note (the “Non-Credit Party
Intercompany Note”) to evidence any such Non-Credit Party Intercompany Loan,
which Non-Credit Party Intercompany Note shall be in form and substance
satisfactory to Agent pledged to the Agent pursuant to the relevant Collateral
Documents as additional collateral security for the Obligations, (ii) the payee
shall record all Non-Credit Party Intercompany Loans on its books and records in
a manner satisfactory to Agent, and (iii) at the time any such Non-Credit Party
Intercompany Loan is made by a payee and after giving effect thereto, each of
the payee and the payor shall be Solvent;
 
(l)           Indebtedness consisting of Non-Credit Party Intercompany Loans in
excess of the amounts permitted by clauses (k) or (m) of this Section 7.2.2, but
in any event not to exceed $10,000,000 in the aggregate when aggregated with
amounts outstanding and permitted by clauses (k) or (m) of this Section 7.2.2;
provided, that any such Non-Credit Party Intercompany Note permitted pursuant to
this clause (l) shall be secured by a perfected first priority lien on the
assets of such Minority ASC Entity or Non-Wholly Owned Subsidiary, as
applicable, the scope of which Lien shall be satisfactory to the Agent and which
lien shall be assigned to the Agent;
 
(m)    Indebtedness consisting of guarantees by the Borrower or any Credit Party
of the obligations of any Non-Wholly Owned Subsidiary or Minority ASC Entity, in
any event not to exceed $10,000,000 in the aggregate at any one time outstanding
and $3,000,000 to any individual Non-Wholly Owned Subsidiary or Minority ASC
Entity, in each case when aggregated with Indebtedness outstanding under clause
(k) above;
 
 (n)    Indebtedness of Borrower or any ASC Subsidiary owing to the seller of
the equity interests of a Non-Wholly-Owned ASC Subsidiary or Minority ASC
Subsidiary of the Borrower as part of the purchase price with respect to an ASC
Subsidiary Capital Event otherwise permitted hereunder; and

 
56

--------------------------------------------------------------------------------

 
 
(o) unsecured Indebtedness of Borrower evidenced by the Convertible Notes as in
effect on the date of their issuance or as permitted to be amended pursuant to
the terms hereof; provided, that: the aggregate principal amount of all such
Indebtedness evidenced by the Convertible Notes shall not exceed $75,000,000
less the aggregate amount of all repayments or redemptions, whether optional or
mandatory, in respect thereof, plus interest thereon calculated in the manner
provided for in the Convertible Note Documents as in effect on the date of the
issuance thereof; provided, further that no Subsidiary of the Borrower or other
Person in which the Borrower has any direct or indirect equity interest shall
have any Contingent Liability with respect to or shall otherwise guarantee or
pledge its assets to secure any Indebtedness under the Convertible Notes;
 
provided, however, that no Indebtedness otherwise permitted by clauses (c)
through (n) shall be permitted if, after giving effect to the incurrence
thereof, any Default shall have occurred and be continuing.
 
SECTION 7.2.3  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
 
(a)           Liens securing payment of the Obligations, granted pursuant to any
Loan Document;
 
(b)           purchase money security interests, in addition to, and not in
limitation of, the Capitalized Lease Liabilities described in clause (j) hereof,
on any property acquired or held by any Subsidiary in the ordinary course of
business, securing Indebtedness incurred or assumed for the purpose of financing
all or any part of the cost of acquiring such property; provided that (i) any
such Lien attaches to such property concurrently with or within 20 days after
the acquisition thereof, (ii) such Lien attaches solely to the property so
acquired in such transaction, and (iii) the principal amount of the Indebtedness
which is outstanding and which is secured by any and all such purchase money
security interests shall not at any time exceed $5,000,000 less the amount of
Indebtedness outstanding and permitted solely under subsection 7.2.2(e);
 
(c)           Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(d)           Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

 
57

--------------------------------------------------------------------------------

 

(e)           Liens (other than any Lien imposed by ERISA) incurred in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, leases and contracts
(other than for borrowed money) entered into in the ordinary course of business
or to secure obligations on surety or appeal bonds;
 
(f)           judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is bonded or covered in full (subject to a customary deductible) by
insurance maintained with responsible insurance companies;
 
(g)           Liens in existence on the Closing Date and listed on Schedule
7.2.3, but without giving effect to any extensions or renewals thereof; and
 
(h)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the property
of the Person which is subject thereto;
 
(i)            Liens in connection with Capitalized Lease Liabilities in the
amount and to the extent permitted by subsection 7.2.2(e);
 
(j)            Liens on property leased by the Borrower or any Subsidiary or
other interest or title of the lessor under operating leases securing
obligations of the Borrower or such Subsidiary to the lessor under such leases;
and
 
(k)           Liens on property of a Target which exist at the time such Target
becomes the subject of a Permitted Acquisition to the extent such Liens are
otherwise permitted pursuant to this Section 7.2.3.
 
SECTION 7.2.4  Financial Condition.  The Borrower will not permit:
 
(a)           its Net Worth as of the last day of each Fiscal Quarter to be less
than 75% of the amount of its Net Worth existing on June 30, 2009, plus 50% of
Net Income (without giving effect to any losses) for each Fiscal Quarter
occurring after June 30, 2009, plus 50% of the net proceeds from any equity
issuance by the Borrower or any of its Subsidiaries occurring since June 30,
2009, plus 50% of any incremental additive equity associated with any Permitted
Acquisition;
 
(b)           (x) the Total Leverage Ratio as of the end of each Fiscal Quarter
for the twelve month period preceding such date to be greater than (i) for each
Fiscal Quarter from and including September 30, 2009 through and including
December 30, 2009, 5.00:1.00; (ii) for each Fiscal Quarter from and including
December 31, 2009 through and including December 30, 2010, 4.75:1.00; (iii) for
each Fiscal Quarter from and including December 31, 2010 through and including
December 30, 2011, 4.25:1.00; and (iv) for the Fiscal Quarter ended December 31,
2011 and for each Fiscal Quarter thereafter, 4.00:1.00 and (y) the Senior
Leverage Ratio as of the end of each Fiscal Quarter for the twelve month period
preceding such date to be greater than (i) for each Fiscal Quarter from and
including September 30, 2009 through and including December 30, 2010, 2.50:1.00
and (ii) for the Fiscal Quarter ended December 31, 2010 and for each Fiscal
Quarter thereafter, 2.25:1.00.

 
58

--------------------------------------------------------------------------------

 
 
(c)           as of the last day of any Fiscal Quarter the ratio of (a) EBITDA
plus rent expenses incurred by the Borrower and its Subsidiaries, minus Capital
Expenditures incurred by the Borrower and its Subsidiaries, minus cash taxes
paid by the Borrower and its Subsidiaries, in each case for the period of four
fiscal quarters then ending, to (b) Fixed Charges for such four fiscal quarter
period to be less than 1.40:1.00.


SECTION 7.2.5  Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, make, incur, assume or suffer to exist any Investment in
any other Person, except:
 
(a)           Investments existing on the Closing Date and identified in
Schedule 7.2.5(a);
 
(b)           Cash Equivalent Investments and cash, provided, however, that the
balance maintained in any deposit account other than a deposit account listed on
Schedule 7.2.5(b) hereto not subject to a Lien of the Agent shall (i) not exceed
$100,000 for a period of seven consecutive days with respect to deposit accounts
of Borrower and any other Credit Party and (ii) in the case of deposit accounts
of any Non-Wholly Owned Subsidiary or Minority ASC Entity, be, in an amount
equal to the Borrower or any Subsidiary's rights therein, transferred to a
deposit account subject to a Lien of the Agent as frequently as practicable but
on a no less frequent basis than monthly;
 
(c)           without duplication, Investments permitted as Indebtedness
pursuant to Section 7.2.2;
 
(d)           without duplication, Investments permitted as Capital Expenditures
in the Borrower and its Subsidiaries which are Credit Parties;
 
(e)           in the ordinary course of business, (1) Investments by the
Borrower in any of its Wholly-Owned Subsidiaries, or in any new Wholly-Owned
Subsidiary created or acquired after the Closing Date in connection with a
Permitted Acquisition, (2) Investments by the Borrower or any Wholly-Owned
Subsidiary in any Non-Wholly-Owned ASC Subsidiary in the form of Indebtedness
permitted by Section 7.2.2(k) and (l) and (3) other cash investments in
Non-Wholly-Owned ASC Subsidiaries in the aggregate at any time outstanding not
to exceed $5,000,000 when aggregated with Investments outstanding and permitted
by Section 7.2.5(l);
 
(f)           Permitted Acquisitions by the Borrower or a Wholly-Owned
Subsidiary of the Borrower (or, in the case of the purchase of an ASC Facility,
by the Borrower or a Subsidiary of the Borrower);
 
(g)           the acquisition by the Borrower or a Wholly-Owned Subsidiary of
the Borrower of 100% of the minority interests held by a Provider in a
non-Wholly-Owned Subsidiary, provided that any such acquisition is made solely
in connection with the merger of such non-Wholly-Owned Subsidiary into the
Borrower or a Wholly-Owned Subsidiary of the Borrower as permitted by Section
7.2.8;

 
59

--------------------------------------------------------------------------------

 
 
(h)           Investments constituting Hedging Agreements of the Borrower;
 
(i)           Investments by a Target which exist at the time such Target is the
subject of a Permitted Acquisition to the extent such Investments are otherwise
permitted pursuant to this Section 7.2.5;
 
(j)           Investments (other than Permitted Acquisitions) by the Borrower or
a Subsidiary of the Borrower pursuant to ASC Subsidiary Capital Events provided
that (1) no Default or Event of Default shall have occurred or be continuing
both before and after giving effect to such ASC Subsidiary Capital Event, (2)
the Borrower must be able to comply on a pro forma basis after giving effect to
such ASC Subsidiary Capital Event with all of the covenants of this Agreement;
and (3) in the event that the Borrower’s Senior Leverage Ratio on a pro forma
basis (after giving effect to the ASC Subsidiary Capital Event) is greater than
2.25:1.0 the aggregate consideration in connection with such ASC Subsidiary
Capital Event shall not exceed $25,000,000 individually and $40,000,000 for all
ASC Subsidiary Capital Events consummated following the Closing  Date when
aggregated with the Consideration paid for Permitted Acquisitions permitted by
Section 7.2.5(f) during such period, without duplication;
 
(k)           Permitted Seller Debt in connection with Part A of Exhibit F;
 
(l)           Investments (not including Investments constituting Permitted
Acquisitions) by the Borrower or a Subsidiary of the Borrower in Minority ASC
Entities in an amount not to exceed (a) $1,000,000 in any individual Minority
ASC Entity and (b) $5,000,000 in the aggregate; provided, that the Borrower is
in compliance on a pro forma basis after giving effect to such Investment with
all of the covenants contained in this Agreement provided that in the case of
all such Investments pursuant to this clause (l)  ("Minority ASC Investments"),
(i) the Minority ASC Entity shall have executed and delivered to the Person
making the Investment a demand note (the “Minority ASC Intercompany Note”) to
evidence any such Minority ASC Investment, which Minority ASC Intercompany Note
shall be in form and substance satisfactory to Agent and pledged to the Agent,
(ii) the payee shall record all Minority ASC Investments on its books and
records in a manner satisfactory to Agent, (iii) at the time any such Minority
ASC Investment is made and after giving effect thereto, each of the Person
making the Investment and the payor shall be Solvent; (iv) such Minority ASC
Investments shall be secured by a perfected first priority lien on the assets of
such Minority ASC Entity, the scope of which lien shall be satisfactory to the
Agent and which lien shall be assigned to the Agent;
 
(m)    Investments by the Borrower and its Subsidiaries in ASC Startups in an
amount not to exceed $6,000,000 at any one time outstanding; provided, once the
Borrower has sold an equity interest in an ASC Startup as permitted under
Section 7.2.9(c), the Investment in the ASC Startup shall no longer be
considered as "outstanding" for purposes of this clause (m);

 
60

--------------------------------------------------------------------------------

 
 
provided, however, that
 
(n)           any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and
 
(o)           no Investment otherwise permitted by clauses (e), (f), (g), (h),
(i), (j), (l) or (m) shall be permitted to be made if, immediately before or
after giving effect thereto, any Default shall exist and be continuing.


SECTION 7.2.6  Restricted Payments, etc.  On and at all times after the Closing
Date:
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, declare, pay or make any dividend or distribution (in cash, property or
obligations) on any shares of any class of capital stock (now or hereafter
outstanding) of the Borrower or such Subsidiary or on any warrants, options or
other rights with respect to any shares of any class of capital stock (now or
hereafter outstanding) of the Borrower or such Subsidiary (other than in the
case of (I) the Borrower (x) dividends or distributions payable in its common
stock or warrants to purchase its common stock or splitups or reclassifications
of its stock into additional or other shares of its common stock, (y)
distributions payable other than in cash in connection with a stockholders’
rights offering plan and (z) distributions to any Subsidiary which is a limited
liability company of the Borrower solely to permit the members thereof to make
payment of its federal and state income tax liability attributable to such
limited liability company’s taxable income, whether or not  a Default or an
Event of Default then exist or (II) any Subsidiary which is a limited liability
company or limited partnership, distributions to members of any such Subsidiary
solely to permit such members to make payment of their federal and state income
tax liability attributably to such member’s taxable income of such Subsidiary
whether or not a Default or an Event of Default then exists) or apply, or permit
any of its Subsidiaries to apply, any of its funds, property or assets to the
purchase, redemption, sinking fund or other retirement of, or agree or permit
any of its Subsidiaries to purchase or redeem, any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower, or warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower, except that, (A), in addition to
distributions permitted pursuant to clause (a)(II) above,  any Subsidiary of the
Borrower  may  declare and pay cash dividends and distributions to its equity
holders and (B) so long as no Default or Event of Default then exists or would
result therefrom and so long as the Borrower would be able to comply on a pro
forma basis, assuming such redemption or purchase occurred, with all of the
covenants contained in this Agreement, the Borrower may redeem or purchase
shares of its stock (i) held by former employees of the Borrower or any of its
Subsidiaries following their death, disability or the termination of their
employment in an aggregate amount in any Fiscal Year not to exceed $3,000,000 or
(ii) as otherwise permitted pursuant to the stock-based compensation plans of
Borrower or any of its Subsidiaries;
 
(b)           Borrower will not, and will not permit any of its Subsidiaries to:

 
61

--------------------------------------------------------------------------------

 
 
(i)  make any payment or prepayment of principal of, or make any payment of
interest on, any Subordinated Debt or on any put option granted to a holder of
Subordinated Debt on any day other than the stated, scheduled date for such
payment or prepayment set forth in the documents and instruments memorializing
such Subordinated Debt or such put option, or which would violate the
subordination provisions of such Subordinated Debt or such put option, or while
any Default or Event of Default exists and is continuing both before and after
giving effect to such payment; or
 
(ii)  redeem, purchase or defease any Subordinated Debt other than Subordinated
Debt held by a Target, so long as no Default or Event of Default exists or is
continuing both before and after giving effect to such redemption, purchase or
defeasance;  and
 
(c)           Borrower will not, and will not permit any Subsidiary to, make any
sinking fund payment or deposit for any of the foregoing purposes.


(d)           Notwithstanding anything else herein to the contrary, Borrower may
redeem or receive Permitted Seller Equity in connection with a Permitted Asset
Disposition.


(e)           The Borrower will not and will not permit any Subsidiary to
directly or indirectly make any payment, prepayment, redemption, conversion to
cash, defeasance or acquisition for value of (including by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), or refund, refinance or exchange of, any
Convertible Notes or Convertible Note Documents other than (A) fees and expenses
paid by Borrower on the date of issuance of the Convertible Notes; (B) subject
to the subordination provisions of the Convertible Notes, regularly scheduled
payments of interest and fees on the Convertible Notes at rates and in amounts
not to exceed the rates and amounts required by the Convertible Note Documents
on the date hereof, (C) subject to the subordination provisions of the
Convertible Notes, payments of contingent interest or additional amounts (not
including principal) payable upon any default or event of default or similar
event under the Convertible Note Documents and payments of principal in respect
of the Convertible Notes upon any conversion or required repurchase of the
Convertible Notes as required by the terms of the Convertible Note Documents so
long as, in the case of any payment prior to February 6, 2012, (x) no Default or
Event of Default then exists or would result therefrom and (y) the Borrower
shall have delivered to the Agent a certificate demonstrating that after giving
effect to such conversion or payment (and the incurrence of any Indebtedness in
connection therewith) (i) Borrower would have been in compliance with the
financial covenants in Section 7.2.4 for the most recent Fiscal Quarter for
which Borrower has delivered financial statements to the Agent on a pro forma
basis deeming such payments to have been made on the last day of such Fiscal
Quarter, (ii) the Senior Leverage Ratio for the most recent Fiscal Quarter for
which Borrower has delivered financial statements to the Agent on a pro forma
basis deeming such payments to have been made on the last day of such Fiscal
Quarter shall not be greater than 2.25:1.00 and (iii) the Available Revolving
Commitment shall be greater than $5,000,000 and (D) subject to the subordination
provisions of the Convertible Notes payments of principal in respect of the
Convertible Notes upon their scheduled maturity (which scheduled maturity shall
not be prior to June 1, 2012).

 
62

--------------------------------------------------------------------------------

 
 
(f)           Subject to the subordination provisions of the Convertible Notes,
the Borrower may make repurchases (at par value or below par value) of the
Convertible Note Documents using cash or common stock of Borrower, provided
that, (x) no Default or Event of Default then exists or would result therefrom
and (y) the Borrower shall have delivered to the Agent a certificate
demonstrating that after giving effect to such repurchase (and the incurrence of
any Indebtedness in connection therewith) (i) Borrower would have been in
compliance with the financial covenants in Section 7.2.4 for the most recent
Fiscal Quarter for which Borrower has delivered financial statements to the
Agent on a pro forma basis deeming such payments to have been made on the last
day of such Fiscal Quarter, (ii) the Senior Leverage Ratio for the most recent
Fiscal Quarter for which Borrower has delivered financial statements to the
Agent on a pro forma basis deeming such payments to have been made on the last
day of such Fiscal Quarter shall not be greater than 2.25:1.00 and (iii) the
Available Revolving Commitment shall be greater than $5,000,000.
 
Notwithstanding anything else in this Section 7.2.6 of the Credit Agreement,
Borrower may issue its common stock (and pay cash in lieu of issuing fractional
shares) as required by the Convertible Note Documents including the Call Option
and Warrants.
 
SECTION 7.2.7  Intentionally Omitted.
 
SECTION 7.2.8  Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person (or of any division thereof)
except:
 
(a)           any such Subsidiary may liquidate or dissolve voluntarily into,
and may merge with and into, the Borrower or any Wholly-Owned Subsidiary of the
Borrower or any Guarantor, and the assets or stock of any Subsidiary may be
purchased or otherwise acquired by the Borrower or any Wholly-Owned Subsidiary
of the Borrower or any Guarantor provided, however, that the Subsidiaries listed
on Schedule 7.2.8 hereto may dissolve to the extent that the assets and
liabilities of such Subsidiaries are de-minimus;
 
(b)           so long as no Default or Event of Default exists and is continuing
or would occur after giving effect thereto, the Borrower or any Wholly-Owned
Subsidiary of the Borrower (or in the case of the purchase of an ASC Facility,
the Borrower or any Subsidiary of the Borrower) may consummate a Permitted
Acquisition; and
 
(c)           any Subsidiary may liquidate or dissolve into or merge with or
into any other Person, provided that, after giving effect thereto (i) no Default
or Event of Default shall exist or be continuing; (ii) the Net Worth of the
surviving Person shall be at least equal to the Net Worth of the applicable
Subsidiary immediately prior to the consummation of any such liquidation,
dissolution or merger and (iii) the surviving Person shall assume all
Obligations of the applicable Subsidiary under the Loan Documents.

 
63

--------------------------------------------------------------------------------

 


SECTION 7.2.9  Asset and Capital Stock Dispositions, etc.
 
(a) The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease, contribute or otherwise convey, or grant options, warrants or
other rights with respect to, all or any substantial part of its assets
(including accounts receivable and capital stock of Subsidiaries) to any Person,
unless:
 
(i)  such sale, transfer, lease, contribution or conveyance is in the ordinary
course of its business or is permitted by Section 7.2.9(b);
 
(ii)  the net book value of such assets, together with the net book value of all
other assets sold, transferred, leased, contributed or conveyed otherwise than
in the ordinary course of business by the Borrower or any of its Subsidiaries
pursuant to this clause since the Closing Date, does not exceed
$3,000,000 (exclusive of the value of any transaction described in the preceding
clause (i)); or
 
(iii)  the Borrower or any Subsidiary of the Borrower may consummate a Permitted
Asset Disposition.
 
(b)           the Borrower will not, and will not permit any of its Subsidiaries
to, issue, sell, assign, pledge or otherwise encumber or dispose of any shares
of capital stock or other equity securities in the Borrower or any such
Subsidiary (other than pursuant to this Agreement or any other Loan Document),
including warrants, rights or options to acquire shares or other equity
securities of the Borrower or any of its Subsidiaries; provided that,
notwithstanding the foregoing, and so long as no Default or Event of Default
will result therefrom:
 
(i)   (x) the Borrower may issue capital stock (or warrants, rights or options
to purchase capital stock) of the Borrower in connection with a Permitted
Acquisition and (y) a Subsidiary of the Borrower may undertake a Permitted
Equity Ownership Sale;
 
(ii)  the Borrower may issue common stock of the Borrower to a Provider upon the
conversion of Subordinated Debt held by such Provider into common stock of the
Borrower pursuant to the terms and conditions contained in the documentation
governing such Subordinated Debt;
 
(iii)  the Borrower may issue common stock of the Borrower in connection with a
registered offering, provided, however, that the Borrower shall have delivered a
certified copy of each agreement, document or other instrument (including,
without limitation, any registration statement and underwriting agreement)
entered into by the Borrower in connection with such registered offering;

 
64

--------------------------------------------------------------------------------

 
 
(iv)   the Borrower may issue capital stock, and related options, of the
Borrower to any permitted participant under Borrower’s stock incentive plans or
to any permitted participant under any future stock incentive plans established
by the Borrower and reasonably acceptable to the Agent;
 
(v)  the Borrower may issue capital stock (or warrants, rights or options to
purchase capital stock) of the Borrower so long as in connection with a private
placement of its capital stock the consideration received by the Borrower in
connection with such sale is (x) for fair market value (as determined by the
Board of Directors of the Borrower) and (y) paid in immediately available funds;
 
(vi)      the Borrower or any Subsidiary may consummate a Permitted Asset
Disposition.
 
Notwithstanding anything else in this Section 7.2.9(b) of the Credit Agreement,
Borrower may issue its common stock (and pay cash in lieu of issuing fractional
shares) as required by the Convertible Note Documents including the Call Option
and Warrants.
 
(c) The Borrower or any Subsidiary may consummate Permitted Equity Ownership
Sales consisting of interests in ASC Startups.
 
To the extent the provisions of this Section 7.2.9 are waived with respect to
the sale of any Collateral, or any Collateral is sold as permitted by this
Section 7.2.9, such Collateral shall be sold free and clear of the Liens created
by the Collateral Documents and, if requested by the Borrower, the Guarantor
owner of such Collateral shall be released from the Guarantee and Collateral
Agreement, and the portion of the Collateral owned by such Guarantor shall be
released from the Guarantee and Collateral Agreement and the Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.
 
SECTION 7.2.10  Modification of Certain Agreements. Except as otherwise
permitted pursuant to a Permitted Asset Disposition or Section 7.1.7 hereof, the
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any amendment, supplement or other modification of any of the terms or
provisions contained in, or applicable to, its Organizational Documents, any
document, once entered into, relating to a Permitted Acquisition, other than any
amendment, supplement or other modification that conforms with applicable laws
in all material respects and is not material or does not have an adverse effect
on the Lenders as Lenders under the Loan Documents, or any document or
instrument evidencing or applicable to any Subordinated Debt or any put option
granted to the holders of Subordinated Debt, other than any amendment,
supplement or other modification which extends the date or reduces the amount of
any required repayment or redemption.  Notwithstanding anything else in this
Section 7.2.10 to the contrary, the Borrower and its Subsidiaries may terminate
or make any necessary modification to the Organizational Documents which is the
subject of a Permitted Asset Disposition. Except as expressly permitted pursuant
to Section 7.2.6(f) with respect to offers to repurchase (at par value or below
par value) the Convertible Note Documents, Borrower shall not, directly or
indirectly, amend, modify, alter or change in any material respect any terms of
any of the Convertible Note Documents or any related agreements, documents and
instruments without the consent of the Required Lenders, except that Borrower
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof to extend the maturity thereof or to reduce the interest rate or
any fees in connection therewith.

 
65

--------------------------------------------------------------------------------

 
 
SECTION 7.2.11  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates (other than a
Subsidiary Guarantor) unless such arrangement or contract is (i) is entered into
in connection with a Permitted Asset Disposition or (ii) fair and equitable to
the Borrower or such Subsidiary and is an arrangement or contract of the kind
which would be entered into by a prudent Person in the position of the Borrower
or such Subsidiary with a Person which is not one of its Affiliates.
 
SECTION 7.2.12  Negative Pledges, Restrictive Agreements, etc.  The Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
agreement (excluding this Agreement, any other Loan Document and any agreement
governing any Indebtedness permitted by clause (c) of Section 7.2.2 as to the
assets financed with the proceeds of such Indebtedness) prohibiting:
 
(a)           the creation or assumption of any Lien upon the properties,
revenues or assets of Borrower or any of its Wholly-Owned Subsidiaries, whether
now owned or hereafter acquired, or the ability of any Credit Party to amend or
otherwise modify this Agreement or any other Loan Document; or
 
(b)           the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower by way of dividends, distributions, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Subsidiary to make any payment, directly or indirectly, to the Borrower.


ARTICLE VIII

 
EVENTS OF DEFAULT
 
SECTION 8.1  Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
 
SECTION 8.1.1  Non-Payment of Obligations.  The Borrower shall (a) default in
the payment when due of the principal of any Loan or (b) default, and such
default shall continue uncured for three days, in the payment when due of any
interest on any Loan or any reimbursement obligation, or any commitment fee or
other fee or of any other Obligation.
 
SECTION 8.1.2  Breach of Warranty.  Any representation or warranty of any Credit
Party made or deemed to be made hereunder or in any other Loan Document executed
by it, any Letter of Credit or any other writing or certificate furnished by or
on behalf of any Credit Party to the Agent or any Lender for the purposes of or
in connection with this Agreement or any such other Loan Document or Letter of
Credit (including any certificates delivered pursuant to Article V) is or shall
be incorrect when made in any material respect.

 
66

--------------------------------------------------------------------------------

 
 
SECTION 8.1.3  Non-Performance of Certain Covenants and Obligations. Any Credit
Party shall default in the due performance and observance of any of its
obligations under Sections 7.1.1, 7.1.7, 7.1.8, 7.1.11, 7.1.12 or Section 7.2.
 
SECTION 8.1.4  Non-Performance of Other Covenants and Obligations.  Any Credit
Party shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of 30 days after notice thereof shall
have been given to the Borrower by the Agent or any Lender.
 
SECTION 8.1.5  Default on Other Indebtedness.  (a) A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of the Borrower or any Subsidiary having a principal
amount, individually or in the aggregate, in excess of $750,000, or a default
shall occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause such
Indebtedness to become due and payable prior to its expressed maturity, or (b) a
Default (as defined in the Convertible Note Documents) shall occur under the
Convertible Note Documents and any applicable grace period relating to such
Default shall have expired.
 
SECTION 8.1.6  Judgments.  Any judgment or order for the payment of money in
excess of $1,000,000 shall be rendered against the Borrower or any Subsidiary
(which judgment is not covered by insurance and with respect to such judgment an
insurance carrier has not accepted responsibility for coverage) and either:
 
(a)           enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or
 
(b)           there shall be any period of 10 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
 
SECTION 8.1.7  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:
 
(a)           the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member reasonably would be
expected to be required to make a contribution to such Pension Plan, or would
reasonably expect to incur a liability or obligation to such Pension Plan, in
excess of $1,000,000; or
 
 
67

--------------------------------------------------------------------------------

 
 
(b)           a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.


SECTION 8.1.8  Change of Control.  Any Change of Control shall occur.


SECTION 8.1.9  Bankruptcy, Insolvency, etc.  The Borrower or any Subsidiary
shall:
 
(a)           become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, its debts as they become due;
 
(b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for such Person or any
property of such Person, or make a general assignment for the benefit of
creditors;
 
(c)           in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for such Person or for a substantial part of the property of
such Person, and such trustee, receiver, sequestrator or other custodian shall
not be discharged within 60 days, provided that the Borrower hereby expressly
authorizes the Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;
 
(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person, and, if any such case or proceeding is
not commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person or shall result in the entry of an order for relief
or shall remain for 60 days undismissed, provided that the Borrower hereby
expressly authorizes the Agent and each Lender to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or
 
(e)           take any action authorizing, or in furtherance of, any of the
foregoing.
 
SECTION 8.1.10  Impairment of Security, etc.  Any Loan Document, or any Lien
granted thereunder, shall (except in accordance with its terms or pursuant to
Section 7.2.9), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of any Credit Party
thereto; any Credit Party or any other party shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Loan Document or Lien granted thereunder; or any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien, subject only to those exceptions expressly permitted by
such Loan Document.
 
SECTION 8.1.11  Fraud and Abuse Laws.  Receipt by the Borrower or any Subsidiary
of a notice from a governmental authority or third party payor that it intends
to disallow requested reimbursements, or intends to demand or demands adjustment
or repayment of past reimbursements in excess of, either individually or in the
aggregate with any other disallowed reimbursements, ten percent (10%) of the net
revenues of the Borrower for the previous fiscal quarter respecting amounts
submitted for reimbursement or collected by such Person from participation in
the Medicare, Medicaid or third party payor programs.

 
68

--------------------------------------------------------------------------------

 
 
SECTION 8.1.12  Certifications.  (i) Revocation, suspension or involuntary
cancellation or termination of any Medicare Certification, Medicare Provider
Agreement, Medicaid Certification, Medicaid Provider Agreement or third party
payor certification, if any, or agreement of or affecting the Borrower or any
Subsidiary or notice of any investigation or notice of any proceeding being
instituted against any Credit Party, any of the Minority ASC Entities, or any of
their respective officers, directors, members or managers by any governmental
authority which could reasonably be expected to result in any of the foregoing
actions, or (ii) the loss of any other permits, licenses, authorizations,
certifications or approval from any federal, state or local governmental
authority or termination of any contract with any such authority by the Borrower
or any Subsidiary, in either case which cancellation, revocation, suspension or
termination, (x) continues for a period greater than 60 days and (y) results in
the suspension or termination of operations of the Borrower or any Subsidiary or
in the failure of the Borrower or any Subsidiary to be eligible to participate
in Medicare, Medicaid or third party payor programs or to accept assignments of
rights to reimbursement under Medicaid Regulations, Medicare Regulations or
guidelines established by a third party payor; or (z) results in the exclusion
of Borrower, or any Subsidiary, or any Minority ASC Entities, or any of their
respective officers, directors, members or managers from participation in any
Federal or State healthcare program, provided that any such events described in
this Section 8.1.12 shall result or reasonably be expected to, either singly or
in the aggregate, in the termination, cancellation, revocation, suspension or
material impairment of operations or rights to reimbursement which produce ten
percent (10%) or more of the Borrower’s net revenues (determined in accordance
with GAAP).


SECTION 8.1.13  Subordination Provisions of Convertible Notes.  (a) Any of the
Obligations shall fail to be “Senior Debt” (or any comparable term) under and as
defined in, the Convertible Note Documents; (b) any Indebtedness, other than the
Obligations, shall constitute “Designated Senior Debt” (or any comparable term)
under, and as defined in, the Convertible Note Documents; or (c) the
subordination provisions of the Convertible Note Documents shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of such Convertible Notes.


SECTION 8.2  Action if Bankruptcy.  If any Event of Default described in clauses
(a) through (e) of Section 8.1.9 shall occur, the Revolving Commitments (if not
theretofore terminated) and the obligation of the Letter of Credit Issuer to
issue Letters of Credit shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.
 
SECTION 8.3  Action if Other Event of Default.  If any  Event of Default (other
than any Event of Default described in clauses (a) through (e) of Section 8.1.9)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Agent, upon the direction of the Required Lenders, shall by notice to the
Borrower declare all or any portion of the outstanding principal amount of the
Loans and other Obligations to be due and payable and/or the Revolving
Commitments (if not theretofore terminated) and/or the obligation of the Letter
of Credit Issuer to issue Letters of Credit to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Revolving
Commitments shall terminate.

 
69

--------------------------------------------------------------------------------

 
 
SECTION 8.4  Letters of Credit.  In addition to the foregoing, following the
occurrence and during the continuance of an Event of Default, so long as any
Letter of Credit has not been fully drawn and has not been canceled or expired
by its terms, upon demand by the Lenders, the Borrower shall deposit in an
account (the “Letter of Credit Cash Collateral Account”) maintained with
National City in the name of the Agent, for the benefit of itself and the
Lenders, cash in an amount equal to the aggregate undrawn face amount of all
outstanding Letters of Credit and all fees and other amounts due or which may
become due with respect thereto.  The Borrower shall have no control over funds
in the Letter of Credit Cash Collateral Account, which funds shall be invested
by the Agent from time to time in its discretion in certificates of deposit of
National City having a maturity not exceeding thirty days.  Such funds shall be
promptly applied by the Agent to reimburse the Letter of Credit Issuer for
drafts drawn from time to time under the Letters of Credit.  Such funds, if any,
remaining in the Letter of Credit Cash Collateral Account following the payment
of all Obligations in full or the earlier termination of all Events of Default
shall, unless the Agent is otherwise directed by a court of competent
jurisdiction, be promptly paid over to the Borrower.
 
ARTICLE IX

 
THE AGENT
 
SECTION 9.1  Actions.  Each Lender hereby appoints National City as its Agent
under and for purposes of this Agreement, the Notes and each other Loan
Document.  Each Lender authorizes the Agent to act on behalf of such Lender
under this Agreement, the Notes and each other Loan Document and, in the absence
of other written instructions from the Required Lenders received from time to
time by the Agent (with respect to which the Agent agrees that it will comply,
except as otherwise provided in this Section or as otherwise advised by
counsel), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto.  Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
the Agent, pro rata according to such Lender’s Percentage, from and against any
and all liabilities, obligations, losses, damages, claims, costs or expenses of
any kind or nature whatsoever which may at any time be imposed on, incurred by,
or asserted against, the Agent in any way relating to or arising out of this
Agreement, the Notes and any other Loan Document, including reasonable
attorneys’ fees, and as to which the Agent is not reimbursed by the Borrower;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from the Agent’s gross negligence or willful
misconduct.  The Agent shall not be required to take any action hereunder, under
the Notes or under any other Loan Document, or to prosecute or defend any suit
in respect of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction.  If any indemnity in favor of the
Agent shall be or become, in the Agent’s determination, inadequate, the Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.

 
70

--------------------------------------------------------------------------------

 
 
SECTION 9.2  Funding Reliance, etc.  Unless the Agent shall have been notified
by telephone, confirmed in writing, by any Lender by 5:00 p.m. (EST), on the day
prior to a Borrowing that such Lender will not make available the amount which
would constitute its Percentage of such Borrowing on the date specified
therefor, the Agent may assume that such Lender has made such amount available
to the Agent and, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  If and to the extent that such Lender shall
not have made such amount available to the Agent, such Lender and the Borrower
severally, without duplication, agree to repay the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date the Agent made such amount available to the Borrower to the date such
amount is repaid to the Agent, at the interest rate applicable at the time to
Loans comprising such Borrowing.
 
SECTION 9.3  Exculpation.  Neither the Agent nor any of its directors, officers,
employees or agents shall be liable to any Lender for any action taken or
omitted to be taken by it under this Agreement or any other Loan Document, or in
connection herewith or therewith, except for its own willful misconduct or gross
negligence, nor responsible for any recitals or warranties herein or therein,
nor for the effectiveness, enforceability, validity or due execution of this
Agreement or any other Loan Document, nor for the creation, perfection or
priority of any Liens purported to be created by any of the Loan Documents, or
the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
the Borrower of its obligations hereunder or under any other Loan Document.  Any
such inquiry which may be made by the Agent shall not obligate it to make any
further inquiry or to take any action.  The Agent shall be entitled to rely upon
advice of counsel concerning legal matters and upon any notice, consent,
certificate, statement or writing which the Agent believes to be genuine and to
have been presented by a proper Person.
 
SECTION 9.4  Successor.  The Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all Lenders.  If the Agent at any time
shall resign, the Required Lenders, with, so long as no Default or Event of
Default exists and is continuing, the consent of the Borrower, may appoint
another Lender as a successor Agent which shall thereupon become the Agent
hereunder.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the U.S.
(or any State thereof) or a U.S. branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall be entitled to receive from the
retiring Agent such documents of transfer and assignment as such successor Agent
may reasonably  request, and shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation hereunder as the Agent, the
provisions of

 
71

--------------------------------------------------------------------------------

 
 
(i)           this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Agent under this Agreement; and
 
(ii)           Section 10.3 and Section 10.4 shall continue to inure to its
benefit.
 
SECTION 9.5  Loans by National City.  National City shall have the same rights
and powers with respect to (x) the Loans made by it or any of its Affiliates,
and (y) the Notes held by it or any of its Affiliates as any other Lender and
may exercise the same as if it were not the Agent.  National City and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of Borrower as
if National City were not the Agent hereunder.
 
SECTION 9.6  Credit Decisions.  Each Lender acknowledges that it has,
independently of the Agent and each other Lender, and based on such Lender’s
review of the financial information of each Credit Party, this Agreement, the
other Loan Documents (the terms and provisions of which being satisfactory to
such Lender) and such other documents, information and investigations as such
Lender has deemed appropriate, made its own credit decision to extend its
Revolving Commitment and Term Loan Commitment.  Each Lender also acknowledges
that it will, independently of the Agent and each other Lender, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.
 
SECTION 9.7  Copies, etc.  The Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to the Agent by any
Credit Party pursuant to the terms of this Agreement (unless concurrently
delivered to the Lenders by such Credit Party).  The Agent will distribute to
each Lender each document or instrument received for its account and copies of
all other communications received by the Agent from any Credit Party for
distribution to the Lenders by the Agent in accordance with the terms of this
Agreement.
 
SECTION 9.8  Designation of Additional Agents.  No Lender identified in this
Agreement as a “Syndication Agent” or “Documentation Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.
 
ARTICLE X

 
MISCELLANEOUS PROVISIONS
 
SECTION 10.1  Waivers, Amendments, etc.  The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided, however, that no such amendment,
modification or waiver which would:

 
72

--------------------------------------------------------------------------------

 
 
(a)           modify any requirement hereunder that any particular action be
taken by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;
 
(b)           modify this Section 10.1, change the definition of “Required
Lenders”, increase the Revolving Commitment Amount, Term Loan Commitment Amount
or the Percentage of any Lender, reduce the rate of interest or any fees
described in Article III, change the schedule of repayments of Loans provided
for in Section 3.1.2 and 3.1.3, release any Guarantor from its obligations
pursuant to the Guarantee and Collateral Agreement (except in connection with a
Permitted Asset Disposition or as otherwise permitted hereby, in which such
cases no consent of any Lender is required), release all or substantially all of
the collateral security (except in connection with a Permitted Asset Disposition
or as otherwise permitted hereby, in which such cases no consent of any Lender
is required) or except as otherwise specifically provided in any Loan Document,
permit any payment, prepayment, redemption, conversion to cash, defeasance or
acquisition for value, refund, refinance or exchange of any Convertible Notes or
Convertible Note Documents except as otherwise permitted by Section 7.2.6(f)
hereof without the consent of each Lender, or extend the Revolving Commitment
Termination Date or Maturity Date shall be made without the consent of each
Lender;
 
(c)           extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan or any fee
payable to a Lender (or reduce the principal amount of or rate of interest on
any Loan) shall be made without the consent of the holder of that Note
evidencing such Loan or Lender entitled to such fee;
 
(d)           affect adversely the interests, rights or obligations of the Agent
qua the Agent shall be made without consent of the Agent; or
 
(e)           modify Section 2.8 or 8.4 shall be made without the consent of the
Letter of Credit Issuer.
 
No failure or delay on the part of the Agent, any Lender or the holder of any
Note in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
any Credit Party in any case shall entitle it to any notice or demand in similar
or other circumstances.  No waiver or approval by the Agent, any Lender or the
holder of any Note under this Agreement or any other Loan Document shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
 
If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of a specific Lender,
the consent of Required Lenders is obtained, but the consent of the specific
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained being referred to as a  “Non Consenting Lender”), then, so long
as Agent is not a Non Consenting Lender, at Borrowers request Agent, or a Person
reasonably acceptable to Agent, shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from such Non
Consenting Lenders, and such Non Consenting Lenders agree that they shall, upon
Agent’s request, sell and assign to Agent or such Person, all of the Revolving
Commitments of such Non Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.

 
73

--------------------------------------------------------------------------------

 
 
SECTION 10.2  Notices.  All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile transmission and addressed, delivered or transmitted to such
party at its address, facsimile number transmission set forth below in Schedule
10.2 hereto or set forth in the Lender Assignment Agreement or at such other
address, or facsimile transmission number as may be designated by such party in
a notice to the other parties.  Any notice, if mailed and properly addressed
with postage prepaid or if properly addressed and sent by pre-paid courier
service, shall be deemed given when received; any notice, if transmitted by
facsimile transmission, shall be deemed given when transmitted, provided such
notice is delivered or facsimile transmitted during regular business hours on a
Business Day.
 
SECTION 10.3  Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Agent (including the reasonable fees and
out-of-pocket expenses of counsel to the Agent and of local counsel, if any, who
may be retained by counsel to the Agent) in connection with:
 
(i)           the negotiation, preparation, execution and delivery of this
Agreement and of each other Loan Document, including schedules and exhibits, and
any amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Loan Document as may from time to time hereafter be
required, whether or not the transactions contemplated hereby are consummated,
and
 
(ii)           the filing, recording, refiling or rerecording of any Collateral
Document and/or any Uniform Commercial Code financing statements relating
thereto and all amendments, supplements and modifications to any thereof and any
and all other documents or instruments of further assurance required to be filed
or recorded or refiled or rerecorded by the terms hereof or of such Collateral
Document, and
 
(iii)           the preparation and review of the form of any document or
instrument required by this Agreement or any other Loan Document.
 
The Borrower further agrees to pay, and to save the Agent and the Lenders
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Agreement, the borrowings
hereunder, or the issuance of the Notes or any other Loan Documents.  The
Borrower also agrees to reimburse the Agent and each Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Agent or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.  Notwithstanding
anything contained herein to the contrary, the Borrower shall not be responsible
for any costs or expenses incurred by the Agent or any Lender in connection with
the transactions contemplated by either of Section 10.11.1 or 10.11.2 hereof.

 
74

--------------------------------------------------------------------------------

 
 
SECTION 10.4  Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Revolving Commitments
and Term Loan Commitments and the making of the Loans, the Borrower hereby
indemnifies, exonerates and holds the Agent and each Lender and each of their
respective officers, directors, employees and agents (collectively, the
“Indemnified Parties”) free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and expenses
incurred in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
including reasonable attorneys’ fees and disbursements (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:
 
(i)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan;
 
(ii)           the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to fund any Borrowing);
 
(iii)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrower of all or any portion of the
stock or assets of any Person, whether or not the Agent or such Lender is party
thereto;
 
(iv)           any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by Borrower or any of its
Subsidiaries of any Hazardous Material; or
 
(v)           the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by the Borrower or any Subsidiary thereof of any Hazardous
Material (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or such Subsidiary,
 
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.
 
SECTION 10.5  Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6 and 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Revolving
Commitments.  The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

 
75

--------------------------------------------------------------------------------

 
 
SECTION 10.6  Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
SECTION 10.7  Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
 
SECTION 10.8  Execution in Counterparts, Effectiveness, etc.  This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be executed by the Borrower and the Agent and be deemed to be an original and
all of which shall constitute together but one and the same agreement.  This
Agreement shall become effective when counterparts hereof executed on behalf of
the Borrower and each Lender (or notice thereof satisfactory to the Agent) shall
have been received by the Agent and notice thereof shall have been given by the
Agent to the Borrower and each Lender.
 
SECTION 10.9  Governing Law; Entire Agreement.  THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.  This Agreement, the
Notes and the other Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.
 
SECTION 10.10  Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:
 
(i)           the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Agent and all Lenders; and
 
(ii)           the rights of sale, assignment and transfer of the Lenders are
subject to Section 10.11.
 
SECTION 10.11  Sale and Transfer of Loans and Note; Participations in Loans and
Note.  Each Lender may assign, or sell participations in, its Loans and
Revolving Commitment to one or more other Persons in accordance with this
Section 10.11.
 
SECTION 10.11.1  Assignments.  Any Lender:
 
(i)           with the written consent of the Agent and, provided no Event of
Default then shall exist or be continuing, the Borrower (which consent shall not
be unreasonably delayed or withheld (it is agreed that it shall not be
unreasonable for Borrower to withhold consent to institutions that have higher
reserve costs or withholding taxes which would result in increased costs to the
Borrower)) may at any time assign and delegate to one or more commercial banks
or other financial institutions, and

 
76

--------------------------------------------------------------------------------

 
 
(ii)           with notice to the Borrower and the Agent, but without the
consent of the Borrower or the Agent, may assign and delegate to any of its
Affiliates or to any other Lender,
 
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Revolving Commitment (which assignment and delegation shall be of a constant,
and not a varying, percentage of all the assigning Lender’s Loans and Revolving
Commitment) in a minimum aggregate amount of $2,500,000 (or such lesser amount
to the extent that after giving effect to such assignment such Lender’s total
Loans and Revolving Commitment is reduced to zero); provided, however, that any
such Assignee Lender will comply, if applicable, with the provisions contained
in the penultimate sentence of Section 4.6, and provided further, however, that,
the Borrower and the Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned and
delegated to an Assignee Lender until:
 
(i)           written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Agent by such
Lender and such Assignee Lender,
 
(ii)           such Assignee Lender shall have executed and delivered to the
Borrower and the Agent a Lender Assignment Agreement, accepted by the Agent, and
 
(ii)           the processing fees described below shall have been paid.
 
From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from such obligations hereunder and under the other Loan
Documents.  Within five Business Days after its receipt of notice that the Agent
has received an executed Lender Assignment Agreement, the Borrower shall execute
and deliver to the Agent (for delivery to the relevant Assignee Lender) a new
Note evidencing such Assignee Lender’s assigned Loans and Revolving Commitment
and, if the assignor Lender has retained Loans and a Revolving Commitment
hereunder, a replacement Note in the principal amount of the Loans and Revolving
Commitment retained by the assignor Lender hereunder (such Note to be in
exchange for, but not in payment of, that Note then held by such assignor
Lender).  Each such Note shall be dated the date of the predecessor Note.  The
assignor Lender shall mark the predecessor Note “exchanged” and deliver it to
the Borrower.  Accrued interest on that part of the predecessor Note evidenced
by the new Note, and accrued fees, shall be paid as provided in the Lender
Assignment Agreement.  Accrued interest on that part of the predecessor Note
evidenced by the replacement Note shall be paid to the assignor Lender.  Accrued
interest and accrued fees shall be paid at the same time or times provided in
the predecessor Note and in this Agreement.  Such assignor Lender or such
Assignee Lender must also pay a processing fee to the Agent upon delivery of any
Lender Assignment Agreement in the amount of $3,500.  Any attempted assignment
and delegation not made in accordance with this Section 10.11.1 shall be null
and void.

 
77

--------------------------------------------------------------------------------

 
 
SECTION 10.11.2  Participations.  Any Lender may at any time sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, its Revolving Commitment, or other interests of such Lender
hereunder; provided, however, that:
 
(i)           no participation contemplated in this Section 10.11 shall relieve
such Lender from its Revolving Commitment or its other obligations hereunder or
under any other Loan Document,
 
(ii)           such Lender shall remain solely responsible for the performance
of its Revolving Commitment and such other obligations,
 
(iii)           the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents,
 
(iv)           no Participant, unless such Participant is an Affiliate of such
Lender, or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (b) or (c) of Section 10.1, and
 
(v)           the Borrower shall not be required to pay any amount under Section
4.6 that is greater than the amount which it would have been required to pay had
no participating interest been sold.
 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 10.3 and 10.4, shall be considered a
Lender.
 
SECTION 10.12  Confidentiality.  The Lenders shall hold all non-public
information (which has been identified as such by Borrower) obtained pursuant to
the requirements of this Agreement in accordance with their customary procedures
for handling confidential information of this nature and in accordance with safe
and sound banking practices and in any event may make disclosure to any of their
examiners, Affiliates, outside auditors, counsel and other professional advisors
in connection with this Agreement or as reasonably required by any bona fide
transferee, participant or assignee or as required or requested by any
governmental agency or representative thereof or pursuant to legal process;
provided, however, that:

 
78

--------------------------------------------------------------------------------

 

(i)           unless specifically prohibited by applicable law or court order,
each Lender shall notify the Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information;
 
(ii)           prior to any such disclosure pursuant to this Section 10.12, each
Lender shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree in writing:
 
(1)           to be bound by this Section 10.12; and
 
(2)           to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 10.12; and
 
(iii)           except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by any Credit Party.
 
(iv)           to the extent necessary to comply with HIPAA, the Lenders and
Borrower and each of the other Credit Parties that is a "covered entity" under
HIPAA shall execute a Business Associate Agreement pursuant to HIPAA attached
hereto as Exhibit L, to protect the Borrower’s disclosure of individually
identifiable health information to the Lenders.
 
SECTION 10.13  Other Transactions.  Nothing contained herein shall preclude the
Agent or any other Lender from engaging in any transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Affiliates in which Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.
 
SECTION 10.14  Amendment and Restatement.
 
(a)           On the Closing Date, the Original Credit Agreement (as previously
amended, restated or otherwise modified) shall be amended, restated and
superseded in its entirety.  The parties hereto acknowledge and agree that (i)
this Agreement, any Notes delivered pursuant hereto and the other Loan Documents
executed and delivered in connection herewith do not constitute a novation,
payment and reborrowing, or termination of the "Obligations" (as defined in the
Original Credit Agreement (as previously amended, restated or otherwise
modified) under the Original Credit Agreement (as previously amended, restated
or otherwise modified) as in effect prior to the Closing Date; (ii) such
"Obligations" are in all respects continuing with only the terms thereof being
modified as provided in this Agreement; (iii) the Liens as granted under the
Collateral Documents securing payment of such "Obligations" are in all respects
continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (iv) upon the effectiveness of this Agreement all loans and
letters of credit outstanding under the Original Credit Agreement (as previously
amended, restated or otherwise modified) immediately before the effectiveness of
this Agreement will be part of the Loans and Letters of Credit hereunder on the
terms and conditions set forth in this Agreement.  Without limitation of the
foregoing, Borrower hereby fully and unconditionally ratifies and affirms all
Collateral Documents and agrees that all collateral granted thereunder shall
from and after the Closing Date secure all Obligations hereunder.

 
79

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the modifications effected by this Agreement of
the representations, warranties and covenants of the Credit Parties contained in
the Original Credit Agreement (as previously amended, restated or otherwise
modified), Borrower acknowledges and agrees that any causes of action or other
rights created in favor of any Lender and its successors arising out of the
representations and warranties of any Credit Party contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of credit thereunder) in connection with
the Original Credit Agreement (as previously amended, restated or otherwise
modified) or any other Loan Document executed in connection therewith shall
survive the execution and delivery of this Agreement, provided, further, that
the Obligations under the other Loan Documents shall also continue in full force
and effect including, without limitation, the Obligations of each Credit Party
pursuant to the Collateral Documents. All indemnification obligations of each
Credit Party pursuant to the Original Credit Agreement (as previously amended,
restated or otherwise modified) (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Original Credit Agreement (as previously amended, restated or otherwise
modified) pursuant to this Agreement.
 
(c)           On and after the Closing Date, (i) each reference in the Loan
Documents to the "Credit Agreement", "thereunder", "thereof" or similar words
referring to the Credit Agreement shall mean and be a reference to this
Agreement and (ii) each reference in the Loan Documents to a "Note" shall mean
and be a Note as defined in this Agreement.
 
SECTION 10.15  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE LENDERS OR ANY CREDIT
PARTY SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN  DISTRICT OF
ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.  BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH SUCH CREDIT
PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 
80

--------------------------------------------------------------------------------

 
 
SECTION 10.16  Waiver of Jury Trial.  THE AGENT, THE LENDERS AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE AGENT, THE LENDERS OR THE BORROWER.  THE BORROWER ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE
LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.
 
SECTION 10.17  USA Patriot Act Notice.
 
Each of the Agent and each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001)) (the “Patriot Act”), each of the Agent and each
Lender is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lender to identify the Borrower in
accordance with the Patriot Act.


*    *    *

 
81

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
NOVAMED, INC.
   
By
 /s/ Scott T. Macomber
 
Title:  EVP and CFO
   
NATIONAL CITY BANK,
Individually as a Lender, as Letter of Credit
Issuer and as Agent
   
By
 /s/ James Kershner
 
Title:  Vice President
 
BANK OF AMERICA, N.A., Individually as a
Lender
   
By
 /s/ Sophia Taylor
 
Title:  Senior Vice President
   
TD BANKNORTH, Individually as a
Lender
   
By
 /s/ Linda Fournier
 
Title: CLO
   
SIEMENS FINANCIAL SERVICES, INC.,
Individually as a Lender
   
By
 /s/ Carol Walters
 
Title:  Vice President – Documentation
   
FIRSTMERIT BANK, N.A., Individually as a
Lender
   
By
 /s/ Robert G. Morlan
 
Title:  Senior Vice President

 
 
82

--------------------------------------------------------------------------------




Schedules and Exhibits*


SCHEDULE 1
--
Agreed EBITDA Formula
SCHEDULE 6.3
--
Approvals
SCHEDULE 6.8
--
Subsidiaries
SCHEDULE 6.10
--
Tax Matters
SCHEDULE 6.17
--
Existing Indebtedness
SCHEDULE 6.22
--
Insurance
SCHEDULE 6.21
--
Licensing and Accreditation
SCHEDULE 6.28
--
Capitalization
SCHEDULE 7.1.4
--
Insurance
SCHEDULE 7.2.3
--
Existing Liens
SCHEDULE 7.2.5(a)
--
Existing Investments
SCHEDULE 7.2.5(b)
--
Deposit Accounts
SCHEDULE 7.2.8
--
Subsidiaries to be Dissolved
SCHEDULE 10.1
--
Commitment Percentages
SCHEDULE 10.2
--
Notice Information



 
EXHIBIT A
Form of Note
EXHIBIT B
Form of Borrowing Request
EXHIBIT C
Form of Continuation/Conversion Notice
EXHIBIT D
Form of Lender Assignment Agreement
EXHIBIT E
Form of Opinion of Counsel to the Borrower
EXHIBIT F
Permitted Asset Dispositions

 
* NovaMed, Inc. agrees to furnish supplementally a copy of any omitted schedule
or exhibit to the Securities and Exchange Commission upon request.
 


 
 

--------------------------------------------------------------------------------

